ICJ_168_Jadhav_IND_PAK_2019-07-17_JUD_01_ME_01_FR.txt.                                                                            462




                     OPINION INDIVIDUELLE
               DE M. LE JUGE CANÇADO TRINDADE

[Traduction]
                           table des matières

                                                                    Paragraphes

   I. Prolégomènes                                                         1-4
  II. La formation de la jurisprudence : le tournant marqué
      par l’avis consultatif pionnier rendu en 1999 par la Cour
      interaméricaine des droits de l’homme (avis no 16)                   5-9
 III. L’évolution qui a suivi l’adoption par la CIDH de son
      avis consultatif no 18 (2003)                                      10-14
 IV. L’évolution de la jurisprudence de la Cour (2001-2004) à
     la suite de l’adoption par la CIDH de son avis consulta-
     tif no 16 (1999)                                                    15-26
  V. Les insuffisances du raisonnement suivi par la Cour dans
     les affaires LAGRAND (2001) et AVENA (2004)                         27-31
 VI. Le rapport entre le droit à l’information sur l’assistance
     consulaire et les droits de l’homme garantissant une
     procédure régulière et un procès équitable, à l’approche
     du vingtième anniversaire de l’avis consultatif historique
     de la CIDH                                                          32-42
VII. L’évolution du CORPUS JURIS GENTIUM : l’illicéité de
     la peine de mort en tant que violation des droits de
     l’homme                                                             43-52
VIII. La condamnation de la peine de mort à l’échelle
      mondiale : les initiatives et les efforts des Nations Unies        53-66
     1. Le Comité des droits de l’homme                                  54-59
     2. L’ex-Commission des droits de l’homme                            60-62
     3. Le Conseil des droits de l’homme                                 63-66
 IX. La peine de mort et la nécessité de considérer dans toute
     leur étendue les atteintes aux droits de l’homme qui en
     résultent                                                           67-70
  X. La cruauté de la peine de mort en tant que violation des
     droits de l’homme, dénoncée de longue date par les
     penseurs humanistes                                                 71-84

                                                                            48

                  jadhav (op. ind. cançado trindade)                      463

 XI. L’importance des remèdes                                           85-93
XII. Épilogue : Récapitulation                                         94-107

                                      *

                             I. Prolégomènes

   1. J’ai voté en faveur du présent arrêt, que la Cour internationale de
Justice (« la Cour ») a rendu aujourd’hui en l’aﬀaire Jadhav (Inde c. Pakis-
tan). Dans le raisonnement que j’ai personnellement suivi pour parvenir
aux conclusions énoncées dans le dispositif de l’arrêt, j’ai toutefois pris en
considération certaines questions qui auraient, selon moi, mérité que la
Cour y porte une plus grande attention. Par exemple, les points 7) et 8) du
dispositif me paraissent insuﬃsants. De plus, sur les questions essentielles
soulevées par la présente aﬀaire, qui sont examinées en détail ci-après,
mon raisonnement va bien au-delà de celui que la Cour a suivi. J’estime
donc qu’il est de mon devoir, en dépit des contraintes de temps tout à fait
déraisonnables mais hélas habituelles que nous subissons, de revenir sur
ces questions et de consigner ici les réﬂexions qui fondent la position que
j’ai adoptée sur chacune d’elles.
   2. Je commencerai par examiner un point qui a de nouveau été porté à
l’attention de la Cour en la présente aﬀaire (voir plus loin, par. 24-25
(Inde) et 26 (Pakistan)), à savoir la formation de la jurisprudence sur l’ap-
plication de l’article 36 de la convention de Vienne sur les relations consu-
laires (« la convention de Vienne ») à la suite de l’adoption en 1999 par la
Cour interaméricaine des droits de l’homme (« la CIDH ») de son avis
consultatif pionnier no 16, suivi en 2003 de son avis no 18. Je traiterai
ensuite, comme le veut la logique, de l’évolution de la jurisprudence de la
Cour (2001-2004) après l’adoption de l’avis no 16 de la CIDH.
   3. Je m’intéresserai ensuite aux insuﬃsances des arrêts rendus par la
Cour dans les aﬀaires LaGrand (2001) et Avena (2004). La partie suivante
de mon exposé portera sur le rapport entre le droit des ressortissants de
l’Etat d’envoi à l’information sur l’assistance consulaire et les droits de
l’homme que sont le droit à une procédure régulière et le droit à un procès
équitable, après quoi je traiterai de la tendance à l’abolition de la peine de
mort, qui se manifeste de nos jours par la reconnaissance dans le corpus
juris gentium de son illicéité en tant qu’elle viole des droits de l’homme,
ainsi que par les initiatives et les eﬀorts des Nations Unies, lesquels ont
abouti à sa condamnation à l’échelle mondiale. J’exposerai ensuite mes
observations sur la gravité des atteintes aux droits de l’homme qui
résultent du maintien de la peine capitale.
   4. Cela m’amènera à des réﬂexions sur la position adoptée depuis long-
temps par les penseurs humanistes, qui assimilent la cruauté de peine
capitale à une violation des droits de l’homme. J’enchaînerai ensuite logi-
quement par des observations sur l’importance des réparations. Enﬁn,
dans l’épilogue, je récapitulerai les principaux points développés dans le

                                                                           49

                  jadhav (op. ind. cançado trindade)                       464

présent exposé, dont le propos est de montrer clairement que mon raison-
nement embrasse un champ plus large que celui suivi par la Cour, et que
le droit à l’information sur l’assistance consulaire, en tant qu’il fait partie
des garanties d’une procédure régulière, est non seulement un droit indi-
viduel, mais un droit de l’homme à part entière, avec toutes les consé-
quences juridiques que cela emporte.


     II. La formation de la jurisprudence : le tournant marqué
     par l’avis consultatif pionnier rendu en 1999 par la Cour
          interaméricaine des droits de l’homme (avis no 16)

   5. Il ne faut pas perdre de vue que près de vingt années se sont écoulées
depuis l’adoption par la CIDH, le 1er octobre 1999, de son avis consultatif
pionnier sur Le droit à l’information sur l’assistance consulaire dans le cadre
des garanties d’une procédure régulière, qui a marqué le début de l’évolu-
tion de la jurisprudence internationale dans le sens de l’interprétation et de
l’application correctes de l’alinéa b) du paragraphe 1 de l’article 36 de la
convention de Vienne. En procédant pour la première fois à une juste exé-
gèse correcte de la disposition essentielle qu’est l’alinéa b) du paragraphe 1
de l’article 36, la CIDH a souligné l’inﬂuence qu’avait eue sur sa rédaction
le corpus juris du droit international des droits de l’homme.
   6. La CIDH a dit que l’une des caractéristiques des droits énoncés à
l’alinéa b) du paragraphe 1 de l’article 36 de la convention de Vienne est
que leurs titulaires sont des individus, ce qui constitue « un progrès impor-
tant par rapport à la conception traditionnelle du droit international sur
le sujet » (avis consultatif no 16, par. 81-82) ; les droits prévus par cette
disposition sont « des droits individuels » (ibid., par. 83),
     « qui sont le pendant des obligations incombant en la matière à l’Etat
     de résidence. Cette interprétation est étayée par l’historique de la
     rédaction de l’article… [R]ien n’empêchait que cet instrument confère
     des droits aux individus…
        En conséquence, la communication avec les autorités consulaires
     dont il est question à l’article 36 de la convention a eﬀectivement pour
     but de protéger les droits des ressortissants de l’Etat d’envoi… Telle
     est l’interprétation correcte des fonctions consulaires consistant à
     « protéger … les intérêts » des ressortissants de l’Etat d’envoi et à leur
     prêter assistance, en particulier aﬁn « d’assurer leur représentation
     appropriée » devant les tribunaux ». » (Ibid., par. 84 et 87.)
   7. Selon cet avis novateur, l’article 36 de la convention de Vienne
reconnaît aux détenus étrangers des droits individuels, dont celui à l’in-
formation sur l’assistance consulaire, qui sont véritablement des droits de
l’homme et auxquels correspondent des obligations de l’Etat de résidence,
qu’il s’agisse d’un Etat fédéral ou unitaire (ibid., par. 84 et 140).



                                                                            50

                   jadhav (op. ind. cançado trindade)                       465

   8. La CIDH a également observé que l’interprétation et l’application
évolutives du corpus juris du droit international des droits de l’homme
avaient « eu une inﬂuence positive sur l’évolution du droit international,
en développant l’idée que celui-ci a vocation à régler les rapports entre les
Etats et les êtres humains relevant de leur juridiction » (avis consultatif
no 16, par. 114-115). Selon elle, le droit individuel à l’information prévu
à l’alinéa b) du paragraphe 1 de l’article 36 de la convention de Vienne
donne eﬀet au droit à une procédure régulière (ibid., par. 124).
   9. La CIDH a ainsi établi un lien entre ce droit à l’information et l’évo-
lution des garanties d’une procédure régulière, ajoutant que la privation
de ce droit qui résulte d’une sentence de mort et de son application équi-
valait à la privation arbitraire du droit à la vie (au sens de l’article 4 de la
convention américaine relative aux droits de l’homme et de l’article 6 du
Pacte international relatif aux droits civils et politiques), avec toutes les
conséquences juridiques inhérentes aux violations de cet ordre, qui
engagent la responsabilité de l’Etat et lui imposent une obligation de
réparation (ibid., par. 137). Cet avis consultatif historique a indéniable-
ment ouvert la voie à la formation d’une jurisprudence internationale in
statu nascendi sur la question, et il est apparu rapidement qu’il avait une
inﬂuence notable sur la pratique des Etats de la région.


         III. L’évolution qui a suivi l’adoption par la CIDH
                  de son avis consultatif no 18 (2003)

   10. L’avis consultatif no 16 de la CIDH a été suivi d’un autre, non
moins pertinent, son avis no 18, donné en 2003 sur la condition juridique
et [les] droits des migrants sans papiers, dans lequel la Cour interaméri-
caine a dit que les Etats devaient respecter les droits de l’homme et les
protéger à la lumière du principe général et fondamental d’égalité et de
non-discrimination, et que tout traitement discriminatoire aﬀectant la
protection et l’exercice de ces droits engageait la responsabilité internatio-
nale de l’Etat. De l’avis de la CIDH, le principe fondamental d’égalité et
de non-discrimination relève désormais du jus cogens.

   11. La CIDH a ajouté que les Etats ne pouvaient pas pratiquer ou
tolérer la discrimination à l’égard des migrants, et devaient garantir une
procédure régulière à toute personne, quelle que soit sa situation au
regard de la législation en matière d’immigration. Cette situation ne sau-
rait justiﬁer quelque entrave à la jouissance et à l’exercice des droits de
l’homme, y compris ceux relatifs au travail. Les migrants exerçant un
emploi ont ainsi, en matière de travail, les mêmes droits que les ressortis-
sants de l’Etat d’accueil, auquel il incombe de veiller à leur exercice
eﬀectif. Les Etats ne sauraient assigner à leur politique migratoire ou à
leurs autres politiques des buts dont la réalisation impliquerait que le res-
pect du principe d’égalité devant la loi et de non-discrimination soit
conditionnel.

                                                                             51

                      jadhav (op. ind. cançado trindade)                               466

   12. L’avis consultatif no 18 (2003) de la CIDH, avec ses multiples
implications, n’a pas tardé à exercer sur le continent américain une
inﬂuence considérable, inﬂuence qui était vouée à s’étendre à d’autres
régions du monde, étant donné l’importance du sujet traité. Cet avis pro-
cédait du mode dynamique d’interprétation de la convention de Vienne
inauguré quatre ans auparavant par la CIDH dans son avis consulta-
tif no 16 1.
   13. En outre, l’avis no 18 reposait sur une conception évolutive du jus
cogens et des obligations erga omnes de protéger. Les avis consulta-
tifs no 16 et no 18 de la CIDH ont mis en lumière l’importance et la néces-
sité d’une protection ciblée sur ceux qui en ont le plus besoin parce qu’ils
sont vulnérables et sans défense, dans un monde impitoyable qui, appa-
remment aveugle aux problèmes sociaux, traverse une crise profonde
faute d’avoir su préserver ses valeurs.

   14. Dans ses avis consultatifs nos 16 et 18, qui revêtent la plus haute
importance, la CIDH a clairement indiqué que, selon son interprétation
des normes de la convention américaine relative aux droits de l’homme, la
protection devrait s’étendre, sur la base des droits existants, aux situa-
tions nouvelles (telles que celles où le respect du droit à l’information sur
l’assistance consulaire est mis en question, ou celles où il faut déterminer
les droits des migrants sans papiers). La CIDH a fondé son avis consulta-
tif no 18 (2003) sur une conception évolutive du jus cogens et des obliga-
tions de protection erga omnes.


       IV. L’évolution de la jurisprudence de la Cour (2001-2004)
                  à la suite de l’adoption par la CIDH
                   de son avis consultatif no 16 (1999)

   15. Comme je l’ai déjà indiqué, lorsqu’elle a adopté en 1999 son avis
consultatif historique, la CIDH a été la première juridiction internatio-
nale à relever que l’inobservation de l’alinéa b) du paragraphe 1 de l’ar-
ticle 36 de la convention de Vienne portait préjudice non seulement à un
Etat partie, mais encore aux êtres humains concernés ; elle est la première
aussi à avoir aﬃrmé l’existence d’un droit individuel à l’information sur
l’assistance consulaire s’inscrivant dans le cadre des garanties d’une pro-
cédure régulière (par. 1-141).
   16. Ainsi que je l’ai déjà expliqué en détail aux paragraphes 75, 81, 87,
158-162 et 169 de l’exposé de mon opinion individuelle joint à l’arrêt sur le
   1 Cf. A. A. Cançado Trindade, « The Humanization of Consular Law: The Impact of
Advisory Opinion No. 16 (1999) of the Inter-American Court of Human Rights on Inter-
national Case-Law and Practice », Chinese Journal of International Law (2007), no 1, vol. 6,
p. 1-16 ; A. A. Cançado Trindade, « Le déracinement et la protection des migrants dans
le droit international des droits de l’homme », Revue trimestrielle des droits de l’homme,
Bruxelles (2008), no 74, vol. 19, p. 289-328.

                                                                                         52

                       jadhav (op. ind. cançado trindade)                              467

fond rendu par la Cour le 30 novembre 2010 en l’aﬀaire Ahmadou Sadio
Diallo (République de Guinée c. République démocratique du Congo), l’avis
consultatif no 16 (1999) de la CIDH a ouvert la voie qu’allait suivre l’évo-
lution de la jurisprudence de la Cour en la matière (évolution marquée par
les décisions qu’elle a rendues en l’aﬀaire LaGrand (2001) et l’aﬀaire Avena
(2004)). Dans l’exposé précité, j’examinais les progrès rapides et irréver-
sibles de l’humanisation du droit consulaire (C.I.J. Recueil 2010 (II),
p. 784-788, par. 163-172), et rappelais à cet égard (ibid., p. 790-792,
par. 176-181) les passages pertinents des documents oﬃciels relatant les
travaux préparatoires de la convention lors de la conférence des
Nations Unies sur les relations consulaires (Vienne, 4 mars-22 avril 1963).
   17. La perspective strictement interétatique a été dépassée dès cette
conférence, lorsque plusieurs délégations, trois ans avant l’adoption, en
1966, des deux pactes internationaux relatifs aux droits de l’homme, ont
appelé l’attention sur le rapport entre le projet d’alinéa b) du para-
graphe 1 de l’article 36 et les droits individuels. Je m’abstiendrai de citer
à nouveau ici toutes les déclarations faites lors de la négociation de l’ali-
néa b) du paragraphe 1 de l’article 36 de la future convention pour souli-
gner l’importance des droits fondamentaux de l’individu, déclarations que
j’ai déjà analysées en détail dans l’exposé susmentionné (ibid., p. 739,
par. 33-34, p. 755-759, par. 82-92, et p. 782-794, par. 158-188).
   18. Je me permets de rappeler également que, en l’aﬀaire LaGrand
(Allemagne c. Etats-Unis d’Amérique), la procédure qui a abouti à l’adop-
tion, par la CIDH, de son avis consultatif no 16 (1999) a été constamment
évoquée dans les écritures et plaidoiries des parties, ainsi que l’avis
lui-même. Dans son mémoire (daté du 16 septembre 1999), l’Allemagne se
référait ainsi expressément à l’examen alors en cours de la demande d’avis
consultatif présentée par le Mexique à la CIDH 2.


   19. Toujours en l’aﬀaire LaGrand, les Etats-Unis, dans leur contre-
mémoire (daté du 27 mars 2000), ont expressément mentionné l’opi-
nion no 16 de la CIDH 3. Il a aussi été abondamment question de cet avis
consultatif pendant la procédure orale 4. Dans son arrêt du 27 juin 2001,
la Cour a dit que les Etats-Unis avaient manqué aux obligations aux-
quelles ils étaient tenus envers l’Allemagne et envers les frères LaGrand en
application des paragraphes 1 et 2 de l’article 36 de la convention de
Vienne 5. Elle a cependant énoncé cette conclusion sans mentionner la

   2   Aﬀaire LaGrand, mémoire de l’Allemagne, 16 septembre 1999, vol. I, par. 4.13.
   3  Aﬀaire LaGrand, contre-mémoire des Etats-Unis, 27 mars 2000, par. 102, note de bas
de page 110.
    4 Voir en particulier les plaidoiries de M. Simma, co-agent et conseil de l’Allemagne,

lors des audiences du 13 novembre 2000 (CR 2000/26, p. 59-61 ; CR 2000/27, p. 4-6, 29
et 33).
    5 LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2001, p. 515-516

(points 3) et 4) du dispositif).

                                                                                        53

                      jadhav (op. ind. cançado trindade)                                468

part qu’avait tenue dans son raisonnement l’avis consultatif pionnier de
la CIDH (no 16 (1999)), et ce, alors même qu’il avait été constamment
porté à son attention par les parties. L’indiﬀérence apparente de la Cour
n’a pas manqué d’être vivement critiquée dans les ouvrages et publica-
tions juridiques 6.
   20. Plus tard, en l’aﬀaire Avena et autres ressortissants mexicains
(2004), le Mexique, Etat demandeur, s’est abondamment référé, dans son
mémoire (daté du 20 juin 2003), à l’avis consultatif no 16 de la CIDH, et
en a cité maints extraits 7. La Cour a dit que les Etats-Unis, Etat défen-
deur, avaient violé les obligations leur incombant en application des ali-
néas b) et c) du paragraphe 1 de l’article 36 de la convention de Vienne,
s’abstenant cependant une fois encore de mentionner la pertinence du
précédent constitué par l’avis consultatif no 16 de la CIDH.
   21. Des voix ont continué de s’élever parmi les juristes pour reprocher
à la Cour de ne pas s’être référée à l’avis consultatif fondateur donné
en 1999 par la CIDH 8. Ces critiques insistaient sur les points que
j’avais moi-même traités dans l’exposé de mon opinion concordante joint
à l’avis consultatif no 16 (1999) 9, où j’observais notamment que, trente-
six ans après l’adoption de la convention de Vienne, alors que le XXe siècle
touchait à sa ﬁn, « on ne [pouvait] plus prétendre dissocier le … droit à
l’information sur l’assistance consulaire du corpus juris des droits de
l’homme » (par. 1).


   6  Au sujet de « l’attitude réservée » manifestée par la Cour en ne mentionnant pas
le précédent constitué par l’avis consultatif no 16 (1999) de la CIDH, où celle-ci avait
dit que les droits énoncés à l’article 36 de la convention de Vienne faisaient partie des
garanties minimales indispensables pour assurer à un étranger un procès équitable, voir
J. Fitzpatrick, « Consular Rights and the Death Penalty after LaGrand », American Society
of International Law, Proceedings of the 96th Annual Meeting (2002), p. 309 ; voir égale-
ment J. Fitzpatrick, « The Unreality of International Law in the United States and the
LaGrand Case », Yale Journal of International Law (2002), vol. 27, p. 429-430 et 432 ; au
sujet de l’optique « lamentablement étroite » adoptée par la CIJ, voir M. Mennecke et
C. J. Tams, « [Decisions of International Tribunals : The International Court of Justice]
LaGrand Case (Germany v. United States of America) », International and Comparative
Law Quarterly (2002), vol. 51, p. 454-455 ; voir également Ph. Weckel, M. S. E. Helali et
M. Sastre, « Chronique de jurisprudence internationale », Revue générale de droit interna-
tional public (2000), vol. 105, p. 770, 791 et 794 ; Ph. Weckel, « Chronique de jurisprudence
internationale », Revue générale de droit international public (2001), vol. 105, p. 764-765
et 770.
    7 Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), mémoire

du Mexique (20 juin 2003), p. 80-81, 136-137, 140-141 et 144 ; voir aussi p. 65. Le Mexique
a également fait expressément référence à d’autres décisions pertinentes rendues par la
CIDH dans des aﬀaires contentieuses (ibid., p. 119-121, 151, 153 et 155-157, ainsi que
p. 55), c’est-à-dire aux éléments pertinents de la jurisprudence constante de la Cour inter-
américaine en la matière.
    8 Pour les critiques en ce sens, voir M. Mennecke, « Towards the Humanization of the

Vienna Convention of Consular Rights — The LaGrand Case before the International
Court of Justice », German Yearbook of International Law/Jahrbuch für internationales
Recht (2001), vol. 44, p. 431-432, 451-455, 459-460 et 467-468.
    9 Ibid., p. 451, 453 et 467.



                                                                                          54

                      jadhav (op. ind. cançado trindade)                                469

   22. Une interprétation de plus en plus large s’est progressivement
imposée, selon laquelle il existe un rapport entre le droit des relations
consulaires et le droit international des droits de l’homme, si bien que le
droit des détenus étrangers à l’assistance consulaire est assimilable à un
droit de l’homme 10. Lorsque la Cour a rendu son arrêt en l’aﬀaire
LaGrand (2001), elle a été critiquée pour avoir négligé « le meilleur et le
plus complet des avis juridiques exprimés au sujet de l’application de la
convention de Vienne en cas de condamnation à la peine de mort », à
savoir l’avis consultatif no 16 (1999) de la CIDH, qui « concluait que
l’exécution d’un étranger à qui le droit à la notiﬁcation et à l’assistance
consulaires avait été refusé constituait une violation du droit internatio-
nal » 11. Cette critique citait ensuite un paragraphe de l’exposé de mon
opinion concordante joint à l’avis consultatif no 16 de la CIDH, où j’avais
formulé les observations suivantes :
           « Dans l’optique du droit international des droits de l’homme, la
        protection n’est pas destinée à ceux qui entretiennent des rapports
        d’égal à égal, mais à ceux qui sont manifestement plus faibles et plus
        vulnérables que les autres. Ainsi entendue, la protection prend de
        plus en plus d’importance dans un monde déchiré par la discrimina-
        tion entre les citoyens d’un pays et les étrangers (y compris la discri-
        mination légale, qui vise notamment les migrants), un monde où les
        frontières s’ouvrent aux capitaux et aux échanges de biens et services,
        mais pas nécessairement aux êtres humains. Les étrangers détenus
        dans un pays où les rapports sociaux et le système juridique ne sont
        pas les mêmes que chez eux, et où on parle une langue qu’ils
        connaissent mal, sont souvent dans une situation de grande vulnéra-
        bilité, à laquelle l’insertion du droit à l’information sur l’assistance
        consulaire dans l’univers conceptuel des droits de l’homme a pour
        objet de remédier. » (Par. 23.)
  23. Au cours de ces dix dernières années, de vives critiques ont conti-
nué d’être adressées à la Cour pour n’avoir pas reconnu expressément ce
qu’elle devait à l’avis consultatif pionnier de la CIDH dans le raisonne-

   10  V. S. Mani, « The Right to Consular Assistance as a Basic Human Right of Aliens
— A Review of the ICJ Order Dated 3 March 1999 », Indian Journal of International Law
(1999), vol. 39, p. 438-439 ; voir également E. Decaux, « La protection consulaire et les
droits de l’homme », Société française pour le droit international, La Protection consulaire
(Journée d’études de Lyon), Paris, Ed. Pedone, 2006, p. 57 et 71-72. Divers auteurs ont par
la suite aﬃrmé que le droit à l’assistance consulaire prévu à l’article 36 de la convention
de Vienne était devenu « un droit coutumier faisant partie du droit international des droits
de l’homme », et que la CIJ s’était montrée « trop réservée, en particulier sur la question
des remèdes à accorder en cas de violation du droit à la communication avec les autorités
consulaires »; J. B. Quigley, « Vienna Convention on Consular Relations : In Retrospect
and into the Future », Southern Illinois University Law Journal (2013), p. 25, voir également
les pages 12-13 et 16-17.
    11 S. L. Babcock, « The Vienna Convention on Consular Relations (VCCR): Litigation

Strategies », consultable à l’adresse suivante : www.capdefnet.org/fdprc/contents/relevant_
reading/101001-01, 2001, p. 2 et 9 (voir également p. 7).

                                                                                          55

                      jadhav (op. ind. cançado trindade)                                470

ment qu’elle avait suivi dans les aﬀaires LaGrand et Avena 12. Pour les
auteurs de ces critiques, les décisions de la Cour avaient été « fortement
inﬂuencées » par l’avis consultatif no 16 de la CIDH, dans lequel il est dit
que « le droit à la notiﬁcation consulaire » fait partie des garanties mini-
males d’une procédure régulière indispensables pour qu’un procès soit
équitable », et que, lorsque ce droit n’est pas respecté, « il y a violation des
droits de l’homme du ressortissant étranger », à raison de laquelle l’Etat
de résidence est tenu d’accorder réparation 13. L’auteur des passages que
je viens de citer a repris un autre paragraphe de l’exposé de mon opinion
concordante joint à l’avis consultatif no 16 de la CIDH, où je soutenais ce
qui suit :
           « En cette ﬁn de siècle, nous avons le privilège d’assister à l’huma-
        nisation du droit international, lequel englobe aujourd’hui cet élé-
        ment du droit des relations consulaires. La convergence de ce droit et
        du droit international des droits de l’homme a eu pour eﬀet la cris-
        tallisation du droit individuel à l’information sur l’assistance consu-
        laire 14, dont sont titulaires tous les êtres humains qui ont besoin de
        l’exercer ; l’inclusion de ce droit dans le champ conceptuel des droits
        de l’homme est maintenant admise en droit international classique
        comme en droit international coutumier. » (Par. 35.)
   24. En la présente instance, l’Inde a invoqué l’avis consultatif pionnier
de la CIDH, mais pas le Pakistan. Le demandeur a consacré une section
de son mémoire (par. 151-163) à une analyse minutieuse de la jurispru-
dence de la CIDH. Elle s’est en particulier intéressée à ce qu’a dit la Cour
interaméricaine sur l’interprétation et l’application de l’article 36 de la
convention de Vienne, considérant que la CIJ devait s’en inspirer lors-
qu’elle examinerait elle-même ces deux questions (par. 151).


   25. L’Inde a souligné plusieurs points essentiels de l’avis consultatif de
la CIDH, dont l’idée qu’un traité peut servir à protéger les droits de
l’homme même si son but principal ou central ne se rapporte pas à ceux-ci
(par. 154) 15. Toujours dans son mémoire, l’Inde a insisté sur l’importance
de la conclusion de la CIDH selon laquelle le corpus juris évolutif du droit
international des droits de l’homme, qui comprend les normes auxquelles

   12 Voir C. M. Cerna, « Impact on the Right to Consular Notiﬁcation », The Impact of
Human Rights Law on General International Law (M. T. Kamminga et M. Scheinin (dir.
publ.)), Oxford University Press, 2009, p. 171, 173, 175, 180, 182-183 et 186 ; C. M. Cerna,
« The Right to Consular Notiﬁcation as a Human Right », Suffolk Transnational Law
Review (2008), vol. 31, p. 420, 422-423, 425, 430-435, 437-439, 449 et 451-455.
   13 Voir C. M. Cerna, « Impact on the Right to Consular Notiﬁcation », op. cit. supra

note de bas de page no 12, p. 173 et 175.
   14 Dès les années 1950, un auteur précisait que le droit ne pourrait évoluer sans que soit

pris en compte le droit individuel subjectif, expression d’un véritable « droit de l’homme »,
J. Dabin, El Derecho Subjectivo, Madrid, Ed. Rev. de Derecho Privado, 1955, p. 64.
   15 Voir le paragraphe 76 de l’avis consultatif no 16 de la CIDH (1999).



                                                                                          56

                     jadhav (op. ind. cançado trindade)                              471

doit obéir une procédure régulière, devrait guider l’interprétation de l’ar-
ticle 36 de la convention de Vienne (par. 157-159) 16. Lors de la procédure
orale, l’Inde a également insisté sur l’importance de l’avis consultatif de la
CIDH et sur l’inﬂuence qu’il a exercée 17.
   26. Dans ses plaidoiries (audience du 19 février 2019), le Pakistan a
quant à lui contesté les arguments de l’Inde et son invocation de l’avis
consultatif de la CIDH, soutenant qu’ils n’avaient pas leur place devant
la Cour, et aﬃrmé que l’Inde s’était appuyée sur des citations tronquées
des décisions de la Commission interaméricaine des droits de l’homme (à
ne pas confondre avec la CIDH) 18. Cette divergence de vues entre les
Parties aurait dû, à mon avis, inciter la Cour à examiner soigneusement la
question ; or, comme je vais maintenant le montrer, elle ne l’a pas fait.



          V. Les insuffisances du raisonnement suivi par la Cour
                    dans les affaires LAGRAND et AVENA

   27. Dans l’arrêt qu’elle a rendu en l’aﬀaire LaGrand (2001), la Cour a
admis que les alinéas b) et c) du paragraphe 1 de l’article 36 de la conven-
tion de Vienne avaient créé des « droits individuels » qui pouvaient être
invoqués par l’Etat dont la personne détenue a la nationalité
(C.I.J. Recueil 2001, p. 494, par. 77). Plus tard, dans l’arrêt qu’elle a
rendu en l’aﬀaire Avena (2004), elle a réaﬃrmé cette conclusion (C.I.J.
Recueil 2004 (I), p. 36, par. 40), ajoutant que ces droits individuels
coexistaient avec les droits de l’Etat d’envoi. Néanmoins, la Cour n’a pas
voulu considérer que les droits individuels énoncés à l’article 36 de la
convention avaient le caractère de droits de l’homme.
   28. Selon l’avis consultatif pionnier de la CIDH, une disposition d’un
traité « peut concerner la protection de droits de l’homme » (ce qui est le
cas de l’article 36 de la convention), quel que soit le but principal de l’ins-
trument en question (par. 76 et 85). La CIDH a ajouté que les droits indi-
viduels garantis par l’article 36 de la convention de Vienne contribuaient
à assurer à la personne concernée la jouissance des garanties d’une procé-
dure régulière et d’un procès équitable (par. 121-123). Elle a également
précisé ce qui suit :
        « grâce au droit à l’information que l’individu tient de l’article 36,
        paragraphe 1, alinéa b), de la convention de Vienne sur les relations
        consulaires, le droit à une procédure régulière garanti par l’article 14
        du Pacte international relatif aux droits civils et politiques peut avoir
        des eﬀets pratiques dans des aﬀaires concrètes ; les garanties mini-

   16  Voir les paragraphes 113-122 de l’avis consultatif no 16 de la CIDH (1999).
   17  Voir CR 2019/1, p. 39-42, par. 145-153.
    18 Voir CR 2019/2, p. 47-49, par. 101-104 ; le Pakistan a également critiqué les argu-

ments avancés par l’Inde au sujet des « conditions minimales d’une procédure régulière »
(ibid., par. 104).

                                                                                       57

                  jadhav (op. ind. cançado trindade)                        472

    males énoncées à l’article 14 du Pacte peuvent être ampliﬁées à la
    lumière d’autres instruments internationaux comme la convention de
    Vienne sur les relations consulaires, qui élargit la portée de la protec-
    tion garantie aux accusés.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
      Le droit à l’information étant un élément de l’alinéa b) du para-
    graphe 1 de l’article 36 de la convention de Vienne sur les relations
    consulaires, le détenu étranger doit avoir la faculté de se prévaloir de
    ce droit pour sa défense. Ne pas respecter le droit du détenu à l’infor-
    mation, ou le restreindre, porte atteinte aux garanties judiciaires. »
    (Par. 124 et 129.)

   29. A l’approche du vingtième anniversaire de l’avis consultatif histo-
rique rendu par la CIDH, je me permets de rappeler une fois encore que
celle-ci y a dit que les droits individuels garantis par l’article 36 de la
convention de Vienne étaient directement liés aux droits de l’homme que
sont le droit à une procédure régulière et le droit à un procès équitable.
La CIDH a souligné que le respect du droit d’un détenu à être informé
qu’il possède les droits garantis par l’alinéa b) du paragraphe 1 de l’ar-
ticle 36 devenait « particulièrement important » si ce détenu était condamné
à mort (par. 135-137).
   30. En l’aﬀaire LaGrand (2001), la Cour, après avoir établi qu’il y avait
eu violation des droits individuels énoncés au paragraphe 1 de l’article 36
de la convention de Vienne, a considéré qu’elle n’avait pas besoin d’exa-
miner plus avant l’argument de l’Allemagne selon lequel le droit indivi-
duel d’être informé sans retard garanti par le paragraphe 1 de l’article 36
de la convention avait « acquis le caractère d’un droit de l’homme »
(par. 78). Et plus tard, en l’aﬀaire Avena (2004), elle a rejeté l’argument
du Mexique selon lequel « le droit de notiﬁcation et de communication
consulaires prévu par la convention de Vienne [était] un droit de l’homme
fondamental faisant partie des droits de la défense (due process) en
procédure pénale » (par. 124). La Cour n’a pas examiné la question de
savoir si l’article 36 de la convention établissait des droits de l’homme ;
elle a dit qu’il ne lui était pas « nécessaire de se prononcer sur la question
de savoir si le droit en cause [était] ou non un droit de l’homme »
(par. 124).
   31. Il n’y avait selon moi aucune raison pour que la Cour s’en tienne à
un examen aussi insuﬃsant de l’une des questions sur lesquelles portaient
ses arrêts LaGrand et Avena, ni l’un ni l’autre n’ayant d’ailleurs été
observé par l’Etat défendeur. Le contexte factuel de la présente aﬀaire lui
oﬀrait une nouvelle occasion d’examiner les droits individuels prévus à
l’article 36 de la convention de Vienne dans leur rapport direct avec les
droits de l’homme que sont le droit à une procédure régulière et le droit à
un procès équitable. Je considère que cet examen était nécessaire, mais,
une fois encore, la Cour a préféré s’en tenir à son traitement insuﬃsant de
la question.

                                                                              58

                   jadhav (op. ind. cançado trindade)                       473

   VI. Le rapport entre le droit à l’information sur l’assistance
  consulaire et les droits de l’homme garantissant une procédure
    régulière et un procès équitable, à l’approche du vingtième
     anniversaire de l’avis consultatif historique de la CIDH

   32. Alors que près de vingt ans se sont écoulés depuis l’adoption, par
la CIDH, de son avis consultatif historique sur le Droit à l’information sur
l’assistance consulaire dans le cadre des garanties d’une procédure régulière
qui, ayant justement établi la corrélation entre les droits individuels énon-
cés à l’article 36 de la convention de Vienne et les droits de l’homme
garantissant une procédure régulière et un procès équitable ﬁgurant à
l’article 14 du Pacte international relatif aux droits civils et politiques et
intégrés au droit international général, a inspiré la jurisprudence nais-
sante en la matière, il me semble nécessaire d’examiner la question en
partant d’une analyse des violations des droits prévus à l’article 36 de la
convention auxquelles la Cour a conclu en la présente aﬀaire.
   33. L’assistance consulaire est un moyen essentiel d’assurer l’exercice
eﬀectif des droits de l’homme garantissant une procédure régulière et un
procès équitable. Dans le raisonnement qu’elle a suivi pour émettre son
avis consultatif no 16, la CIDH n’a pas hésité à établir une corrélation
entre l’alinéa b) du paragraphe 1 de l’article 36 de la convention de
Vienne et l’article 14 du Pacte international relatif aux droits civils et poli-
tiques (par. 117 et 124). Le contexte factuel de la présente aﬀaire fournis-
sait à la Cour une bonne occasion d’aﬃner sa jurisprudence en la matière.
   34. L’ordre juridique international contemporain s’appuie fort utilement
sur les travaux d’une pluralité de juridictions internationales. C’est là le
fruit d’une évolution que nul ne prévoyait il y a quelques dizaines d’années,
laquelle a contribué aux progrès accomplis dans la formation du nouveau
jus gentium. Chacune de ces juridictions internationales a compris qu’il lui
fallait tenir compte de la jurisprudence pertinente des autres pour contri-
buer au développement harmonieux et progressif du droit international.
   35. Bien qu’autonomes, ces juridictions ont pour mission commune de
faire régner la justice. Dans l’accomplissement de cette mission partagée,
elles favorisent l’avènement d’un droit universel des nations et les avan-
cées de l’état de droit qui, depuis 2006, fait l’objet de l’un des principaux
points de l’ordre du jour de l’Assemblée générale des Nations Unies.

   36. Le droit à la notiﬁcation consulaire prévu à l’article 36 de la
convention de Vienne est à mon sens étroitement lié aux droits fondamen-
taux que sont les droits à une procédure régulière et un procès équitable.
Outre que la CIDH a établi cette corrélation dans son avis consulta-
tif no 16 (par. 124 et 129), il ressort de la pratique des Etats qu’un certain
nombre d’entre eux, après le prononcé de cet avis, ont considéré que, en
raison de ce lien, le droit à la notiﬁcation et à l’assistance consulaires fai-
sait partie du corpus juris des droits de l’homme 19.

  19 Voir A. A. Cançado Trindade, « The Humanization of Consular Law: The Impact
of Advisory Opinion No. 16 (1999) of the Inter-American Court of Human Rights on

                                                                             59

                     jadhav (op. ind. cançado trindade)                               474

   37. Il y a de bonnes raisons d’aller plus avant dans cette interprétation
constructive (même si la Cour, en la présente instance, a jugé qu’elle
n’avait pas compétence pour conclure à une violation supplémentaire
portant sur les dispositions du Pacte international relatif aux droits civils
et politiques), dès lors que les droits dont il s’agit, outre qu’ils sont proté-
gés par l’article 36 de la convention de Vienne, relèvent des droits de
l’homme en général ou du droit international coutumier. Pour moi, le
droit à l’information sur l’assistance consulaire énoncé à l’article 36 de la
convention est un droit individuel qui se rattache indubitablement aux
droits de l’homme.
   38. Il ne fait aucun doute qu’un étranger traduit devant un tribunal
pénal ne peut jouir pleinement de son droit à l’égalité procédurale que s’il
lui est permis de bénéﬁcier de l’assistance consulaire. Par conséquent, le
non-respect du droit à la notiﬁcation consulaire prévu à l’article 36 de la
convention de Vienne emporte nécessairement une violation des droits de
l’homme garantissant une procédure régulière et un procès équitable, que
ces garanties relèvent du droit international général ou du droit interna-
tional coutumier. Il est clair que nous sommes là dans le domaine des
droits de l’homme, fait qui doit être dûment reconnu.
   39. Lorsqu’un détenu étranger ne bénéﬁcie pas de l’assistance consu-
laire, il est privé de la garantie d’une procédure régulière et d’un procès
équitable, sa condamnation à mort et son exécution en pareilles condi-
tions violant des principes généraux et fondamentaux de droit internatio-
nal, dont le principe d’égalité et de non-discrimination, ainsi que les droits
de l’homme, lesdites violations engageant la responsabilité de l’Etat qui
les a commises 20. Voici près de vingt ans, la CIDH, en adoptant son avis
consultatif no 16, a amorcé et facilité une évolution vers l’humanisation
du droit consulaire, qui a maintenant fait de grands progrès 21.
   40. Dans son avis consultatif, la CIDH, outre qu’elle a renvoyé à sa
propre jurisprudence, n’a pas hésité à se référer à celle de la Cour, rappe-
lant par exemple (par. 113) l’avis consultatif que celle-ci avait donné sur
la Namibie (1971), dans lequel elle avait notamment dit ce qui suit :
       « [L]a Cour doit prendre en considération les transformations sur-
     venues dans le demi-siècle qui a suivi et son interprétation ne peut
     manquer de tenir compte de l’évolution que le droit a ultérieurement
     connue… De plus, tout instrument international doit être interprété

International Case-Law and Practice », op. cit. supra note de bas de page no 1, p. 7-8, et
voir également p. 1-16 ; S. Veneziano, « The Right to Consular Notiﬁcation: The Cultural
Bridge to a Foreign National’s Due Process Rights », Georgetown Journal of International
Law (2017), vol. 49, p. 533.
   20 Voir A. A. Cançado Trindade, International Law for Humankind — Towards a New

Jus Gentium, 2e éd. rév., Leyde/La Haye, /Nijhoﬀ/Académie de droit international de
La Haye, 2013, p. 508 (voir également p. 499 et 504) ; L. Ortiz Ahlf, Derecho Internacional
Público, 4e éd., Mexico/Oxford, OUP, 2015, p. 553-557.
   21 Voir A. A. Cançado Trindade, « The Humanization of Consular Law: The Impact of

Advisory Opinion No. 16 (1999) of the Inter-American Court of Human Rights on Inter-
national Case-Law and Practice », op. cit. supra note de bas de page no 1, p. 1-16.

                                                                                        60

                       jadhav (op. ind. cançado trindade)                                  475

        et appliqué dans le cadre de l’ensemble du système juridique en
        vigueur au moment où l’interprétation a lieu… [L]e corpus juris gen-
        tium s’est beaucoup enrichi et, pour pouvoir s’acquitter ﬁdèlement de
        ses fonctions, la Cour ne peut l’ignorer. » (Conséquences juridiques
        pour les Etats de la présence continue de l’Afrique du Sud en Namibie
        (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil
        de sécurité, avis consultatif, C.I.J. Recueil 1971, p. 31-32, par. 53.)
   41. La CIDH a également rappelé que, dans l’arrêt qu’elle a rendu le
24 mai 1980 en l’aﬀaire du Personnel diplomatique et consulaire des
Etats-Unis à Téhéran (Etats-Unis d’Amérique c. Iran), la Cour avait relevé
que l’Etat demandeur avait rattaché l’article 36 de la convention de Vienne
sur les relations consulaires aux « droits des ressortissants de l’Etat d’en-
voi » ; elle a ajouté (par. 75) que la Cour avait, dans cette même décision
(par. 91) fait mention de la Déclaration universelle des droits de l’homme 22.
   42. Ces deux juridictions internationales se sont, parmi d’autres, mon-
trées sensibles au développement progressif du droit international dans le
cadre du processus historique d’humanisation du droit des gens 23. Ayant
été, en la présente aﬀaire, placée devant la réalité incontournable de la
corrélation entre le droit à l’information sur l’assistance consulaire et les
droits de l’homme qui garantissent une procédure régulière et un procès
équitable, la Cour aurait dû reconnaître cette corrélation, avec toutes les
conséquences juridiques qu’elle emporte.


 VII. L’évolution du CORPUS JURIS GENTIUM : l’illicéité de la peine
        de mort en tant que violation des droits de l’homme

  43. Un étranger condamné à mort sans avoir pu bénéﬁcier de l’assis-
tance consulaire est victime d’une violation du droit individuel, rattaché à

   22  La Cour a dit ceci : « Le fait de priver abusivement de leur liberté des êtres humains et
de les soumettre dans des conditions pénibles à une contrainte physique est manifestement
incompatible avec les principes de la Charte des Nations Unies et avec les droits fondamen-
taux énoncés dans la déclaration universelle des droits de l’homme. » (C.I.J. Recueil 1980,
p. 42, par. 91.)
   23 Au sujet de la contribution apportée par les juridictions internationales contempo-

raines au processus historique d’humanisation du droit des gens, voir A. A. Cançado Trin-
dade, International Law for Humankind — Towards a New Jus Gentium, 2e éd. rév.,
op. cit. supra note de bas de page no 20, p. 531-591 ; A. A. Cançado Trindade, Os Tribu-
nais Internacionais e a Realização da Justiça, 3e éd. rév., Belo Horizonte, Ed. Del Rey,
2019, p. 1-507 ; A. A. Cançado Trindade, Los Tribunales Internacionales Contemporáneos
y la Humanización del Derecho Internacional, Buenos Aires, Ed. Ad-Hoc, 2013, p. 7-185 ;
A. A. Cançado Trindade, La Humanización del Derecho Internacional Contemporáneo,
Mexico, Ed. Porrúa/IMDPC, 2014, p. 1-324 ; A. A. Cançado Trindade, « Les tribu-
naux internationaux et leur mission commune de réalisation de la justice : développe-
ments, état actuel et perspectives », Recueil des cours de l’Académie de droit international
de La Haye (2017), vol. 391, p. 19-101 ; sur l’inﬂuence du droit naturel, voir également
A. Peters, Beyond Human Rights — The Legal Status of the Individual in International Law,
Cambridge University Press, 2018 (réimpr.), p. 23-25, 38, 48, 65 et 395-396.

                                                                                             61

                     jadhav (op. ind. cançado trindade)                             476

ses droits de l’homme, qu’il tient de l’alinéa b) du paragraphe 1 de l’ar-
ticle 36 de la convention de Vienne. Sa condamnation à mort dans de
telles circonstances constitue en elle-même une violation du droit interna-
tional des droits de l’homme qui engage la responsabilité de l’Etat qui l’a
commise. L’illicéité de la peine de mort est donc bien établie et, lorsque
cette peine est prononcée, il ne saurait suﬃre de pourvoir au « réexamen »
d’une condamnation contraire au droit. Le corpus juris gentium a évolué
sous l’eﬀet de la tendance à l’abolition de la peine de mort que reﬂète le
droit international d’aujourd’hui.
   44. Il s’agit là d’un point important qui méritait d’être examiné plus
avant. Selon moi, une condamnation à mort prononcée alors que l’ali-
néa b) du paragraphe 1 de l’article 36 de la convention de Vienne a été
violé, comme c’était le cas en l’espèce, n’est pas une décision qu’un
« réexamen » et une « revision » suﬃsent à corriger, c’est une décision illi-
cite, et par là dénuée de tout eﬀet juridique. Une condamnation illicite à
la peine de mort doit manifestement être annulée purement et simple-
ment ; elle ne saurait en aucun cas être réitérée ou reformulée, ce dont il
découle que la peine de mort elle-même doit être écartée sans réserve, et
non être simplement sujette à « réexamen » et « revision ».
   45. Un autre aspect de la question méritait aussi d’être examiné, à
savoir qu’il est maintenant largement admis que la peine de mort est une
peine cruelle ; sa cruauté réside non seulement dans l’exécution elle-même,
mais aussi dans l’angoisse qu’éprouve le condamné à la perspective de sa
mort prochaine. Les condamnés à mort sont traités comme des personnes
n’ayant plus d’avenir, et sont pour cette raison, en attendant leur exécu-
tion, placés dans des cellules spéciales faisant partie du « quartier des
condamnés à mort ». Ces condamnés ne sont pas seulement privés de leur
droit à la vie, mais sont également victimes, ainsi que leurs proches, de
violations d’autres droits.
   46. La cruauté de la peine de mort, généralement condamnée par le
droit, s’étend aux membres de la famille et aux amis des condamnés.
Savoir que les souﬀrances inhérentes à la peine de mort ont cessé ne faci-
lite pas le travail du deuil chez les proches du supplicié, qui sont voués
pour longtemps à la douleur et à l’angoisse. Or, ces souﬀrances ne sont
pas prises en considération 24. Une exécution est une violation des droits
de l’homme. Il ne faut pas négliger les nombreuses réactions suscitées par
la cruauté de la peine capitale.
   47. Au cours des dernières décennies, ces protestations de la conscience
humaine ont trouvé leur expression dans le droit international général et
dans plusieurs instruments internationaux, dont des conventions qui
limitent strictement le recours à la peine capitale, dans l’attente de son
abolition. Celles-ci comprennent le Pacte international relatif aux droits

   24 Voir Conseil de l’Europe, The Death Penalty — Abolition in Europe, Strasbourg,

publication du Conseil de l’Europe, 1999, p. 18 ; Amnesty International, When the State
Kills : The Death Penalty vs. Human Rights, Londres, publication d’Amnesty International,
1989, p. 61 et 68-70 (voir aussi p. 54).

                                                                                      62

                      jadhav (op. ind. cançado trindade)                                477

civils et politiques de 1966 (alinéas 2 et 4 de l’article 6), la convention
américaine relative aux droits de l’homme de 1969 (alinéas 2 à 5 de l’ar-
ticle 4) et la Charte arabe des droits de l’homme de 2004 (articles 10 à 12).
   48. Autre fait notable, plusieurs instruments internationaux interdisent
expressément la peine de mort ou visent à son abolition, à savoir : le pro-
tocole no 6 (1983) à la convention européenne des droits de l’homme
(article premier) 25, le protocole no 13 (2002) à cette même convention
(article premier) 26, le protocole de 1989 à la convention américaine rela-
tive aux droits de l’homme traitant de l’abolition de la peine de mort
(article premier) 27, et le deuxième protocole facultatif se rapportant au
Pacte international relatif aux droits civils et politiques (1989) (article pre-
mier) 28.
   49. Cette interdiction a également trouvé son expression dans la juris-
prudence internationale. Par exemple, dans l’arrêt novateur qu’elle a
rendu le 21 juin 2012 (fond et réparations) en l’aﬀaire Hilaire, Constantine
and Benjamin v. Trinidad and Tobago, la CIDH a été la première juridic-
tion internationale à établir que les lois prévoyant que le meurtre doit être
obligatoirement puni de la peine de mort étaient incompatibles avec un
instrument de protection des droits de l’homme (la convention américaine
relative aux droits de l’homme).
   50. Dans cet arrêt, la CIDH a dit que l’application automatique de la
peine de mort sans diﬀérenciation entre les cas et sans garantie d’une pro-
cédure régulière était une violation du droit à la vie et elle a notamment,
à titre de remède, prescrit la suspension de l’exécution de cette peine. A
titre de remède également, elle a dit que l’Etat défendeur avait l’obliga-
tion de modiﬁer sa législation pénale pour l’harmoniser avec les normes
internationales en matière de protection des droits de l’homme et, en tout
état de cause, de s’abstenir d’exécuter toute personne déjà condamnée.
   51. Dans l’exposé de l’opinion concordante que j’ai joint à cet arrêt,
j’ai avancé que, de fait, un système juridique prévoyant la peine de mort
recourt lui-même à l’extrême violence qu’il est censé réprimer ; lorsqu’ils
appliquent la loi millénaire du talion, les pouvoirs publics usent eux-
mêmes de la violence en mettant ﬁn à la vie d’un meurtrier tout comme
celui-ci a mis ﬁn à celle de sa victime, et ce, « au mépris de l’évolution elle
aussi millénaire de la justice, qui tend à bannir la vengeance (qu’elle soit
le fait des pouvoirs publics ou de personnes privées) » (par. 4).
   52. Dans l’exposé de la même opinion, je rappelais également que le
Comité des droits de l’homme (créé en application du Pacte international

   25 Article premier : « La peine de mort est abolie. Nul ne peut être condamné à une telle
peine ni exécuté. »
   26 Article premier : « La peine de mort est abolie. Nul ne peut être condamné à une telle

peine ni exécuté. »
   27 Article premier : « Les Etats parties au présent protocole n’appliquent pas la peine de

mort sur leur territoire à toute personne relevant de leur juridiction. »
   28 Article premier : « 1. Aucune personne relevant de la juridiction d’un Etat partie

au présent protocole ne sera exécutée. 2. Chaque Etat partie prendra toutes les mesures
voulues pour abolir la peine de mort dans le ressort de sa juridiction. »

                                                                                          63

                      jadhav (op. ind. cançado trindade)                                  478

relatif aux droits civils et politiques) avait toujours considéré que condam-
ner à mort un accusé qui n’avait pas bénéﬁcié des garanties d’une procé-
dure régulière et n’avait pas la possibilité d’interjeter appel constituait en
soi une violation du droit à la vie (énoncé à l’article 6 du Pacte) 29. Une
telle violation, ai-je ajouté, est commise que la peine soit exécutée ou non,
autrement dit « même si le condamné est encore en vie » ; j’ai aussi souligné
la nécessité « d’éviter que ne soient causés des dommages supplémen-
taires » (par. 18) 30.


  VIII. La condamnation de la peine de mort à l’échelle mondiale :
            les initiatives et les efforts des Nations Unies

   53. Je ne saurais m’exprimer sur la présente aﬀaire en passant sous
silence les initiatives et les eﬀorts des Nations Unies qui, depuis des années,
tendent à la condamnation de la peine de mort à l’échelle mondiale. L’af-
faire Jadhav est certes centrée sur une violation de l’article 36 de la conven-
tion de Vienne sur les relations consulaires, maintenant établie par la
Cour, mais on ne saurait faire abstraction de son contexte factuel. Au sujet
de l’action des Nations Unies, j’appelle l’attention sur le rôle d’organes
conventionnels de contrôle (tels que le Comité des droits de l’homme) et
d’autres organes de l’Organisation (comme la Commission des droits de
l’homme, qui a maintenant fait place au Conseil des droits de l’homme).

                        1. Le Comité des droits de l’homme
   54. Créé en application du Pacte international relatif aux droits civils
et politiques, le Comité des droits de l’homme a condamné la peine de


   29  Voir notamment les décisions rendues par le Comité dans les aﬀaires suivantes :
L. Simmonds c. Jamaïque (23 octobre 1992, par. 8.5), C. Wright c. Jamaïque (27 juillet
1992, par. 8.7), A. Little c. Jamaïque (1er novembre 1991, par. 8.6), et R. Henry c. Jamaïque
(1er novembre 1991, par. 8.5). Le Comité a rendu d’autres décisions allant dans le même sens
durant la dernière décennie du XXe siècle dans les aﬀaires suivantes : Brown c. Jamaïque
(23 mars 1999, par. 6.15) ; Marshall c. Jamaïque (3 novembre 1998, par. 6.6) ; Morrison
c. Jamaïque (3 novembre 1998, par. 8.7) ; Levy c. Jamaïque (3 novembre 1998, par. 7.3) ;
Daley c. Jamaïque (31 juillet 1998, par. 7.7) ; Domukovsky et consorts c. Géorgie (6 avril
1998, par. 18.10) ; Shaw c. Jamaïque (6 juin 1996, par. 7.7) ; Taylor c. Jamaïque (2 avril
1998, par. 7.5) ; McLeod c. Jamaïque (31 mars 1998, par. 6.5) ; Peart et Peart c. Jamaïque
(19 juillet 1995, par. 11.8) ; Currie c. Jamaïque (29 mars 1994, par. 13.6) ; Smith c. Jamaïque
(31 mars 1993, par. 10.6) ; et G. Campbell c. Jamaïque (30 mars 1992, par. 6.9).
    30 Voir l’exposé de mon opinion concordante joint à l’arrêt rendu en 2002 par la CIDH

en l’aﬀaire susmentionnée (Hilaire, Constantine and Benjamin v. Trinidad and Tobago)
reproduit dans Judge A. A. Cançado Trindade, The Construction of a Humanized Interna-
tional Law — A Collection of Individual Opinions (1991-2013), vol. I (CIDH), Leyde/La
Haye, Brill/Nijhoﬀ, 2014, p. 740-760 ; il est reproduit également dans A. A. Cançado Trin-
dade, Esencia y Transcendencia del Derecho Internacional de los Derechos Humanos (Votos
en la Corte Interamericana de Derechos Humanos, 1991-2008), vol. I, 2e éd. rév., Mexico
D.F., Ed. Cam. Dips., 2015, p. 447-467.

                                                                                            64

                       jadhav (op. ind. cançado trindade)                                   479

mort dans nombre de ses décisions. Aux décisions rendues par lui durant
la dernière décennie du XXe siècle 31, s’en sont ajoutées d’autres, durant
les vingt dernières années, dans lesquelles il a continué d’aﬃrmer que le
fait de prononcer une sentence de mort à l’issue d’un procès où les dispo-
sitions du Pacte n’avaient pas été observées constituait une violation de
son article 6 (droit à la vie). Pendant la première décennie du XXIe siècle,
il a statué en ce sens dans vingt-deux aﬀaires 32.
   55. Dans l’une d’elles (Kodirov c. Ouzbékistan (2009)), la peine de mort
a été commuée en une peine de réclusion criminelle à perpétuité, de sorte
qu’il n’y a pas eu violation de l’article 6 du Pacte ; dans l’aﬀaire Dunaev
c. Tadjikistan (2009), la peine de mort a été commuée par la Cour suprême
du Tadjikistan, et il n’y a pas eu non plus violation de l’article 6. Dans des
décisions plus récentes rendues en huit aﬀaires, le Comité a rappelé que le
fait de prononcer une sentence de mort à l’issue d’un procès dans lequel
les garanties judiciaires prévues par le Pacte n’avaient pas été accordées
constituait une violation de l’article 6 de celui-ci (droit à la vie) 33.
   56. Pendant ses trente ans d’existence, le Comité des droits de l’homme
a indiqué dans plusieurs de ses décisions qu’une condamnation à mort pro-
noncée par un tribunal militaire à l’issue d’un procès dans lequel l’accusé
n’avait pas bénéﬁcié des garanties d’une procédure régulière constituait une
violation des articles 6 et 14 du Pacte ; il l’a fait dans les décisions rendues
dans les aﬀaires S. Kurbanova c. Tadjikistan (6 novembre 2003, par. 7.6-7.7
et 8) et K. Turaeva c. Ouzbékistan (20 octobre 2009, par. 9.4). Le Comité a
précisé que la possibilité accordée aux condamnés d’exercer un recours en
grâce « n’assur[ait] pas la protection adéquate du droit à la vie » énoncé à
l’article 6 du Pacte, considérant que « les mesures laissées à la discrétion de
l’exécutif » ne sauraient être comparées « à un réexamen judiciaire appro-
prié portant sur tous les aspects d’une aﬀaire pénale » (E. Thompson
c. Saint-Vincent-et-les Grenadines, décision du 18 octobre 2000, par. 8.2).
   31  Voir plus haut, note de bas de page 29.
   32  Kodirov c. Ouzbékistan (20 octobre 2009, par. 9.4) ; Tolipkhuzhaev c. Ouzbé-
kistan (22 juillet 2009, par. 8.5) ; Dunaev c. Tadjikistan (30 mars 2009, par. 7.4) ; Uteeva
c. Ouzbékistan (26 octobre 2007, par. 7.4) ; Tulyaganova c. Ouzbékistan (30 juillet 2007,
par. 8.3) ; Strakhov et Fayzullaev c. Ouzbékistan (20 juillet 2007, par. 8.4) ; Chikunova
c. Ouzbékistan (16 mars 2007, par. 7.5) ; Gunan c. Kirghizistan (29 janvier 2007, par. 6.5) ;
Sultanova c. Ouzbékistan (30 mars 2006, par. 7.6) ; Shukurova c. Tadjikistan (17 mars
2006, par. 8.6) ; Sigareva c. Ouzbékistan (1er novembre 2005, par. 6.4) ; Chan c. Guyana
(31 octobre 2005, par. 6.4) ; Aliboeva c. Tadjikistan (18 octobre 2005, par. 6.6) ; Deolall
c. Guyana (1er novembre 2004, par. 5.3) ; Khodimova c. Tadjikistan (29 juillet 2004,
par. 6.6) ; Mulai c. Guyana (20 juillet 2004, par. 6.3) ; Saidova c. Tadjikistan (8 juillet 2004,
par. 6.9) ; Smartt c. Guyana (6 juillet 2004, par. 6.4) ; Arutyunyan c. Ouzbékistan (29 mars
2004, par. 6.4) ; Kurbanova c. Tadjikistan (12 novembre 2003, par. 7.7) ; Aliev c. Ukraine
(7 août 2003, par. 7.4) ; Hendricks c. Guyana (28 octobre 2002, par. 6.4 et 7) ; E. Thompson
c. Saint-Vincent-et-les Grenadines (18 octobre 2000, par. 8.2).
    33 P. Selyun c. Bélarus (6 novembre 2015, par. 7.7) ; Burdyko c. Bélarus (15 juillet

2015, par. 8.6) ; Grishkovtsov c. Bélarus (1er avril 2015, par. 8.6) ; Yuzepchuk c. Bélarus
(24 octobre 2014, par. 8.6) ; S. Zhuk c. Bélarus (30 octobre 2013, par. 8.7) ; Kovaleva et
Kozyar c. Bélarus (29 octobre 2012, par. 11.8) ; Kamoyo c. Zambie (23 mars 2012, par. 6.4) ;
Mwamba c. Zambie (10 mars 2010, par. 6.7).

                                                                                             65

                      jadhav (op. ind. cançado trindade)                       480

   57. Dans la décision relativement récente qu’il a rendue en l’aﬀaire
P. Selyun c. Bélarus (6 novembre 2015), le Comité des droits de l’homme a
réaﬃrmé qu’une condamnation à la peine capitale prononcée à l’issue d’un
procès où l’accusé n’avait pas bénéﬁcié des garanties d’une procédure régu-
lière prévues à l’article 14 du Pacte constituait une violation de cet article et
du droit à la vie protégé par l’article 6 (par. 7.7). A cet égard, le Comité a
jugé bon de se référer à son observation générale no 6 (1982) relative au
droit à la vie, qui porte également sur les garanties procédurales.
   58. Je cite ci-après ce que le Comité a dit sur des points importants
dans cette observation générale datée du 30 avril 1982 :
          « La protection contre la privation arbitraire de la vie, qui est
       expressément requise dans la troisième phrase du paragraphe 1 de
       l’article 6 [du Pacte international relatif aux droits civils et poli-
       tiques], est d’une importance capitale… La privation de la vie par les
       autorités de l’Etat est une question extrêmement grave…
          L’expression « le droit à la vie … inhérent à la personne humaine »
       ne peut pas être entendue de façon restrictive, et la protection de ce
       droit exige que les Etats adoptent des mesures positives…
          Les garanties d’ordre procédural prescrites [à l’article 6 du] Pacte
       doivent être observées, y compris le droit à un jugement équitable
       rendu par un tribunal indépendant, la présomption d’innocence, les
       garanties minima de la défense et le droit de recourir à une instance
       supérieure. » (Par. 3, 5 et 7.)
   59. Les traités internationaux interdisant la peine de mort ou tendant à
son abolition que j’ai énumérés au paragraphe 48 ont aussi inﬂuencé l’action
des organisations internationales (Nations Unies) et régionales en faveur de
la condamnation universelle de la peine de mort. Par exemple, depuis l’adop-
tion du deuxième protocole facultatif se rapportant au Pacte international
relatif aux droits civils et politiques, les Nations Unies n’ont cessé d’appeler
l’attention sur la nécessité d’atteindre l’objectif de cet instrument consistant
à parvenir à l’abolition de la peine de mort 34. Agissant parallèlement aux
organes conventionnels de contrôle tels que le Comité des droits de l’homme,
les autres organes des Nations Unies chargés de la défense des droits de
l’homme ont constamment encouragé les Etats Membres des Nations Unies
à ratiﬁer le protocole et d’autres instruments, ou à y adhérer, en appelant
leur attention sur la cruauté et l’irréversibilité de la peine de mort.

                    2. L’ex-Commission des droits de l’homme
  60. Comme je l’ai déjà indiqué, il importe, au sujet de la peine de mort,
de prêter attention aux initiatives et aux eﬀorts des organes des
Nations Unies chargées de la défense des droits de l’homme. L’ex-
Commission des droits de l’homme, par exemple, a adopté de 1997 à 2005
une série de résolutions dans lesquelles elle appelait à l’abolition de la

  34   Le protocole ne comprend aucune clause de dénonciation ou de retrait.

                                                                                66

                   jadhav (op. ind. cançado trindade)                        481

peine de mort en invoquant le deuxième protocole facultatif au Pacte ; il
s’agit des résolutions suivantes : 1997/12 du 3 avril 1997 (préambule et
paragraphe 1 du dispositif) ; 1998/54 du 3 avril 1998 (préambule et para-
graphe 2) ; 1999/61 du 28 avril 1999 (préambule et paragraphe 2) ; 2000/65
du 26 avril 2000 (préambule et paragraphe 2) ; 2001/68 du 25 avril 2001
(préambule et paragraphe 3) ; 2002/77 du 25 avril 2002 (préambule et
paragraphe 3) ; 2003/67 du 24 avril 2003 (préambule et paragraphe 3) ;
2004/67 du 21 avril 2004 (préambule et paragraphe 3) ; et 2005/59 du
20 avril 2005 (préambule et paragraphe 6).
   61. Dans chacune de ces résolutions, la Commission se disait convain-
cue « que l’abolition de la peine de mort contribu[ait] au renforcement
de la dignité humaine » et « à l’élargissement progressif des droits
fondamentaux » (préambules). A partir de 2001, elle a fait référence à
une résolution pertinente (de 2000) adoptée par ce qui était alors sa sous-
commission au sujet de la promotion et de la protection des droits de
l’homme (résolutions suivantes de la Commission : 2001/68, dispositif,
par. 2 ; 2002/77, par. 2 ; 2003/67, par. 2 ; 2004/67, par. 2 ; et 2005/59, pré-
ambule).
   62. A partir de 2003, la Commission des droits de l’homme a exprimé
plus énergiquement ses préoccupations concernant la peine de mort,
engageant tous les Etats qui ne l’avaient pas encore fait à « abolir déﬁni-
tivement la peine de mort et, en attendant, [à] instituer un moratoire sur
les exécutions » (résolution 2003/67, par. 5, al. a) ; résolution 2004/67,
par. 5, al. a) ; et résolution 2005/59, par. 5, al. a)). Il est intéressant de
noter que, de 1999 à 2005, la Commission a, dans ses résolutions, établi à
juste titre un lien entre les obligations correspondant à certains droits
protégés par le Pacte international relatif aux droits civils et politiques,
dont le droit à la vie (art. 6) et les garanties procédurales (art. 14), et celles
correspondant aux droits prévus à l’article 36 de la convention de
Vienne sur les relations consulaires (résolution 1999/61, par. 3, al. d) ;
résolution 2000/65, par. 3, al. d) ; résolution 2001/68, par. 4, al. d) ;
résolution 2002/77, par. 4, al. e) ; résolution 2003/67, par. 4, al. f) ;
résolution 2004/67, par. 4, al. h) ; et résolution 2005/59, par. 6, al. h)).

                     3. Le Conseil des droits de l’homme
   63. Le Conseil des droits de l’homme, qui a succédé en 2006 à la Com-
mission des droits de l’homme, a rappelé dans ses résolutions sur la ques-
tion de la peine de mort toutes celles adoptées sur le sujet par sa devancière.
Ce rappel ﬁgure notamment dans sa résolution 36/17 du 29 septembre
2017, dans laquelle il a aussi souligné le rôle des instruments et initiatives
régionaux et sous-régionaux visant à l’abolition de la peine capitale, et
appelé l’attention, entre autres, sur l’importance de l’accès des ressortis-
sants étrangers à l’assistance consulaire prévu par la Convention de
Vienne.
   64. Dans le dispositif de la même résolution, le Conseil des droits de
l’homme a souligné la nécessité d’abolir complètement la peine de mort,

                                                                               67

                      jadhav (op. ind. cançado trindade)                                482

et engagé tous les Etats qui ne l’ont pas encore fait à adhérer au deuxième
protocole facultatif se rapportant au Pacte international relatif aux droits
civils et politiques, ou à le ratiﬁer (par. 2) ; il a de plus demandé aux Etats
de s’acquitter des obligations qui leur incombent en vertu de l’article 36
de la convention de Vienne (par. 7). Ces prescriptions montrent que le
Conseil considère que les deux instruments internationaux sont liés.
   65. Après l’adoption de cette résolution, le Secrétaire général des
Nations Unies a soumis tout récemment au Conseil des droits de l’homme,
à sa demande, un rapport sur la « question de la peine de mort » 35, qui est
une mise à jour des rapports précédents sur le même sujet. Ce rapport, où
il est notamment rappelé que 85 Etats ont ratiﬁé le deuxième protocole
facultatif au Pacte 36, comprend dans sa conclusion des recommandations
en vue de « l’abolition universelle de la peine de mort » 37.
   66. Selon moi, la Cour ne pouvait pas se permettre, en la présente ins-
tance, de négliger ce contexte factuel. La violation des droits individuels
prévus à l’alinéa b) du paragraphe 1 de l’article 36 de la convention de
Vienne qu’elle a constatée 38 ne saurait en eﬀet être dissociée de ses réper-
cussions sur l’exercice des droits de l’homme protégés par les articles 6
et 14 du Pacte (droit à la vie et garanties procédurales). Je considère que
la Cour avait le devoir de prendre ces répercussions en considération pour
être à même d’examiner avec la rigueur voulue la question des remèdes à
prescrire (voir plus loin, section XI).


IX. La peine de mort et la nécessité de considérer dans toute leur
   étendue les atteintes aux droits de l’homme qui en résultent

   67. En la présente aﬀaire, la Cour, après avoir établi sa compétence sur
le fondement de l’article premier du protocole de signature facultative
(paragraphe 38 de l’arrêt), a circonscrit son raisonnement dans d’étroites
limites, alors que, habituellement, elle prête particulièrement attention à
la « volonté » des parties au diﬀérend dont elle est saisie. Selon moi, le fait
qu’elle ait fondé sa compétence sur le protocole de signature facultative
ne la contraignait nullement à examiner isolément les violations des droits
prévus à l’article 36 de la convention de Vienne. Bien au contraire, elle
aurait dû s’intéresser au lien entre la violation des droits énoncés à l’ali-
néa b) du paragraphe 1 de l’article 36 qu’elle avait établie et les atteintes
concomitantes à des droits de l’homme protégés par le Pacte relatif aux
droits civils et politiques. Il ne s’agit pas de deux catégories distinctes de
droits.
   35 Voir Nations Unies, doc. A/HRC/39/19 (14 septembre 2018), p. 1-18.
   36 Ibid., p. 6, par. 10.
   37 Ibid., p. 16, par. 48.
   38 Dans le présent arrêt, la Cour (par. 102) constate que le défendeur a violé le droit

individuel prévu à l’alinéa b) du paragraphe 1 de l’article 36 de la convention de Vienne, et
(par. 119) conclut qu’il a manqué aux obligations qui lui incombaient envers les fonction-
naires consulaires du demandeur en application des alinéas a) et c) du même paragraphe.

                                                                                          68

                       jadhav (op. ind. cançado trindade)                                    483

   68. Dans son arrêt (par. 36, 125-126 et 135), la Cour n’a fait que briè-
vement mention des droits protégés par le Pacte, et a justiﬁé sa réserve à
cet égard en observant que sa compétence « se limit[ait] à l’interprétation
ou à l’application de la convention de Vienne ». Je ne partage absolument
pas cette étroite façon de voir. On ne saurait en eﬀet faire abstraction de
l’incidence de la violation de l’alinéa b) du paragraphe 1 de l’article 36 de
la convention sur les droits de l’homme connexes protégés par le Pacte,
qui sont aussi reconnus en droit international coutumier. Une optique
aussi restrictive ne tient pas compte de ce que le droit est censé servir la
justice.
   69. Droit et justice sont en eﬀet indissociables, et on ne saurait passer
sous silence des atteintes portées à des droits dont il a eﬀectivement été
question dans la présente procédure. Il ne faut pas oublier que les Parties
au présent diﬀérend sont des Etats parties au Pacte international rela-
tif aux droits civils et politiques 39, et que certains des droits protégés par
cet instrument (notamment à ses articles 6 et 14) ont été aﬀectés. Etant
donné que ces droits sont également reconnus en droit international géné-
ral, la Cour aurait pu et aurait dû les prendre en considération et les exa-
miner. Encore une fois, on ne saurait faire abstraction des atteintes aux
droits protégés par le Pacte qui ont résulté de la violation, constatée par
la Cour, de l’alinéa b) du paragraphe 1 de l’article 36 de la convention de
Vienne.
   70. De surcroît, il ne faut pas non plus oublier que les Parties à la pré-
sente aﬀaire ont également, dans leurs écritures et leurs plaidoiries, fait
référence aux droits protégés par le Pacte auxquels il a été porté atteinte.
L’Inde a abondamment traité de ces droits dans son mémoire 40, sa
réplique 41 et ses observations orales 42 ; le Pakistan a lui aussi fait réfé-
rence à ces droits, tant dans son contre-mémoire 43 que dans ses
plaidoiries 44. Il était donc essentiel que ces droits soient pris en
considération pour apprécier les eﬀets de la violation du droit énoncé à
l’alinéa b) du paragraphe 1 de l’article 36 de la convention, et mesu-
rer l’importance de la décision à prendre sur les remèdes (voir plus loin,
section XI).



   39 L’Inde est devenue partie au Pacte international relatif aux droits civils et politiques

en 1979, et le Pakistan en 2010, mais ils ne sont pas parties au deuxième protocole facultatif
à cet instrument.
   40 Mémoire de l’Inde, par. 18-25, 39, 78, 130-131, 140-143, 157-158, 164-168, 173,

175-179, 192, 204, 211-212 et 214.


   41   Réplique de l’Inde, par. 47, al. c).
   42   CR 2019/1, p. 26, par. 83 ; p. 35-38, par. 127-139 ; p. 41-46, par. 150-163 ; p. 57,
par. 195 ; p. 59, par. 204 ; CR 2019/3, p. 11, par. 21, p. 34-35, par. 2, al. a) et p. 35, par. 5,
al. iii).
    43 Contre-mémoire du Pakistan, par. 91 et 387.
    44 CR 2019/2, p. 47, par. 100.



                                                                                              69

                       jadhav (op. ind. cançado trindade)                                484

         X. La cruauté de la peine de mort en tant que violation
             des droits de l’homme, dénoncée de longue date
                       par les penseurs humanistes

   71. La formation du corpus juris gentium sur l’illicéité de la peine de
mort en tant qu’elle viole des droits de l’homme (voir plus haut) est le fruit
d’un courant de pensée humaniste dont j’estime qu’il importe de recon-
naître la sagesse ; depuis longtemps, des penseurs dénoncent la cruauté de
la peine de mort et militent pour son abolition universelle. Il ne faut pas
perdre de vue que la privation arbitraire de la vie peut résulter d’actes ou
omissions des organes de l’Etat prétendument « licites » parce que
conformes à des lois qui ne sont en fait que des instruments de l’arbitraire.
   72. L’arbitraire de l’Etat dans l’application de la peine de mort est
depuis longtemps dénoncé par les penseurs 45. Au XVIIIe siècle déjà,
Cesare Beccaria, dans son célèbre ouvrage intitulé Dei Diritti e delle Pene
(1764), écrivait ce qui suit :
           « Quel peut être ce droit que les hommes s’attribuent d’égorger
        leurs semblables ?… Mais quel est celui qui aura voulu céder à autrui
        le droit de lui ôter la vie ?… La peine de mort invite encore la société
        par les exemples de cruauté qu’elle donne aux hommes… [Les lois]
        ne devraient pas, au moins, multiplier cette barbarie d’une manière
        d’autant plus cruelle qu’elles donnent la mort avec des recherches
        d’appareil et de formalités. Quelle absurdité ! Faites pour n’être que
        l’expression de la volonté publique et pour détester et punir l’homi-
        cide, les lois en commettent elles-mêmes. Elles voudraient éloigner du
        meurtre et elles commandent un assassinat public. » 46
   45  Thomas Moore, humaniste de la Renaissance (auteur d’Utopia (1516)) a lui-même
été injustement condamné à mort ; il a été décapité le 6 juillet 1535 ; comme il était dans
son caractère, il a aﬀronté la mort dans la conviction que son esprit survivrait (voir par
exemple H. Corral Talciani, pour une relation de l’exécution de Moore, voir notamment
El Proceso contra Tomás Moro, Madrid, Ed. Rialp, 2015, p. 107-111). Son exécution
rappelle le précédent historique de la mort de Socrate, injustement condamné comme lui ;
en 399 av. J.-C., Socrate préféra mourir victime d’une injustice (en buvant la ciguë) plutôt
que commettre lui-même une injustice. Sensible au triste sort de son mentor et ami, Platon
écrivit quelques années plus tard son Apologie de Socrate (circa 390-385 av. J.-C.), où il
reconstituait le raisonnement suivi par le défunt philosophe pour réfuter les arguments de
ses accusateurs et accepter stoïquement la sentence inique prononcée contre lui. Dans sa
défense de Socrate, Platon évoquait le dernier appel adressé par le philosophe à la cour qui
le condamnait injustement, où il disait notamment :
        « nul … ne devrait tenter d’échapper à la mort par tous les moyens qu’il peut conce-
        voir…
        [c]e qui est diﬃcile n’est pas tant d’échapper à la mort que d’échapper à la méchan-
        ceté, car la méchanceté court plus vite que la mort ».
   46 C. Beccaria, De los Delitos y de las Penas (1764), Madrid, Alianza Ed., 2000 (rééd.),
chap. 28, p. 81 et 86-87. Commentant cet ouvrage en 1766, Voltaire soulignait qu’une peine
longue et ignominieuse était « plus terrible que la mort », et observait que « [l]es supplices
recherchés, dans lesquels on voit que l’esprit humain s’est épuisé à rendre la mort aﬀreuse,
semblent plutôt inventés par la tyrannie que par la justice » (ibid., p. 129 et 149.). Dans un

                                                                                           70

                      jadhav (op. ind. cançado trindade)                                  485

   73. Plus tard, Victor Hugo, dans Le dernier jour d’un condamné (1829),
dénonçait sévèrement les exécutions judiciaires, qu’il qualiﬁait de « crimes
publics » dans lesquels était impliqué « le corps social » tout entier 47. Son
opinion sur la question lui était en partie inspirée par son expérience de
jeunesse. La deuxième édition de cet ouvrage (1832) et les éditions sui-
vantes comprennent une préface dans laquelle il indique clairement qu’il
a conçu son livre comme un manifeste pour l’abolition de la peine de
mort 48. En voici un passage :


           « Quand l’un de ces crimes publics, qu’on nomme exécutions judi-
        ciaires, a été commis, sa conscience lui a dit qu’il n’en était plus soli-
        daire ; et il n’a plus senti à son front cette goutte de sang qui rejaillit
        de la Grève sur la tête de tous les membres de la communauté sociale.
           Toutefois, cela ne suﬃt pas. Se laver les mains est bien, empêcher
        le sang de couler serait mieux.
           Aussi ne connaîtrait-il pas de but plus élevé, plus saint, plus
        auguste que celui-là : concourir à l’abolition de la peine de mort …,
        élargir de son mieux l’entaille que Beccaria a faite, il y a soixante-six
        ans, au vieux gibet dressé depuis tant de siècles sur la chrétienté…
        [L]a peine de mort est l’une des serpes dont [les révolutions] se des-
        saisissent le plus malaisément. » 49
  74. Pour lui, la peine de mort était une « pénalité barbare » inﬂigée au
mépris de « l’inviolabilité de la vie humaine », « la plus irréparable des
peines irréparables » car, ajoutait-il, « en … tuant [le condamné], vous
décapitez toute sa famille. Et ici encore, vous frappez des innocents » 50.
Pour Hugo, la cruauté de la peine de mort imposait aux sociétés le devoir
de l’abolir à jamais. Cet humaniste critique a inspiré d’autres penseurs
inﬂuents.
  75. Dans la seconde moitié du XIXe siècle, un autre très grand écri-
vain, Fyodor Dostoïevski, dans ses Souvenirs de la maison des morts

autre essai (Du prix de la justice et de l’humanité), Voltaire évoquait à nouveau la profonde
souﬀrance du criminel emprisonné, et observait qu’on ne saurait punir le meurtre par le
meurtre, car « la mort ne répare rien » (Voltaire, O Preço da Justiça, São Paulo, Martins
Fontes, 2001, p. 17-19 et 101). Pour Voltaire, la « raison d’Etat « n’était » qu’un mot inventé
pour servir d’excuses aux tyrans » (ibid.).
   47 Victor Hugo, Le dernier jour d’un condamné (1829), Publications Dover ; Victor
Hugo, Romans, vol. I, Paris, Ed. du Seuil, 1963 (rééd.), p. 218, 220 et 234.
   48 Ibid., p. 205.
   49 Ibid., p. 206.
   50 Ibid., p. 205-208 et 211-213. Aujourd’hui encore, des auteurs évoquent l’abolition-

nisme de Victor Hugo et son appel pour l’abandon de la peine de mort : voir notamment
R. Badinter, Contre la peine de mort, Paris, Fayard, 2006, p. 272 et 294 (« le vœu de Victor
Hugo »). Le livre d’Hugo n’a pas cessé d’être réédité ; à Paris, il l’a été tout récemment
(2017) aux éditions Gallimard.


                                                                                            71

                      jadhav (op. ind. cançado trindade)                                486

(1862), a dénoncé éloquemment le « pouvoir illimité » que certains indivi-
dus exerçaient sur les autres avec une brutalité perverse qui contaminait
la société tout entière ; selon lui, l’indiﬀérence de la société aux châtiments
corporels montrait qu’elle était « déjà contaminée » par l’exercice d’un tel
pouvoir, et vouée à la décomposition 51.
   76. Dostoïevski est revenu sur la question dans L’idiot (1869). Il a écrit
dans cet ouvrage que la peine de mort était « un outrage fait à l’âme », et
que la pire des souﬀrances qu’elle inﬂigeait n’était pas « la douleur corpo-
relle », mais l’angoisse de l’attente de l’exécution, du moment où l’âme
quittera le corps et où le condamné cessera d’être un être humain ; il a
ajouté ce qui suit :
           « Tuer un meurtrier est un châtiment incomparablement pire que
        le crime lui-même. Le meurtre perpétré en vertu d’une sentence léga-
        lement prononcée est incommensurablement plus terrible que le
        meurtre commis par un brigand… La sentence est suivie d’une tor-
        ture d’une cruauté sans pareille, dont toute l’horreur tient à la certi-
        tude de l’inévitable. » 52
   77. A la même époque, le juriste Rudolf von Ihering, dans sa monogra-
phie intitulée La lutte pour le droit (1872), qui est devenue un classique, a
écrit au sujet de la peine de mort que le « meurtre légal », comme elle est
fort justement appelée en allemand, est l’« eﬀet mortel du droit » 53. Pour
lui, le fait qu’un régime juridique permette d’ordonner la mort, c’est-à-
dire l’annihilation totale qu’il condamne dans l’acte du meurtrier, dépasse
l’entendement. Il rappelle que les normes juridiques reposent sur tout un
système de valeurs 54.
   78. Au milieu du XXe siècle, Albert Camus, dans un essai pénétrant
intitulé Réflexions sur la guillotine (1957), a écrit que « le talion est de
l’ordre de la nature et de l’instinct », il n’est pas de l’ordre de la loi. La loi,
« par déﬁnition, ne peut obéir aux mêmes règles que la nature. Si le
meurtre est dans la nature, la loi n’est pas faite pour imiter ou reproduire
cette nature », elle est faite pour la corriger. Même si l’on admet le prin-
cipe arithmétique consistant à compenser le meurtre de la victime par la
mort du meurtrier, l’exécution capitale n’est pas simplement la mort,
puisqu’elle lui ajoute un règlement, une organisation, une « préméditation
publique », qui sont « une source de souﬀrances morales plus terribles que
la mort. Il n’y a donc pas équivalence. » 55
   51 Dans le même ouvrage, Dostoïevski a écrit que le degré de civilisation d’une société
pouvait être mesuré en visitant ses prisons (F. Dostoïevski, Souvenirs de la maison des
morts, Paris, Gallimard, 1997 (réimpr.), p. 35-416.
  52 F. Dostoïevski, L’idiot (1869).


   53  R. von Ihering, La Lucha por el Derecho (1872), Madrid, Ed. Civitas, 1989 (réimpr.),
p. 110.
   54 Les châtiments reﬂètent aussi l’échelle de valeurs d’une société ; voir R. von Ihering,

El Fin en el Derecho (1877), Buenos Aires, Omeba Ed., 1960, p. 236.
   55 A. Camus, « Réﬂexions sur la guillotine », dans A. Camus et A. Koestler, Réflexions

sur la peine capitale, Paris, Calmann-Lévy, 1979 (réimpr. 1997), p. 140-141.

                                                                                          72

                        jadhav (op. ind. cançado trindade)                                 487

   79. Sachant longtemps à l’avance qu’il sera exécuté (tout se passe « en
dehors de lui »), le condamné, impuissant devant la coalition publique qui
veut sa mort, « est maintenu dans l’état d’absolue nécessité de la matière
inerte, mais avec une conscience qui est sa principale ennemie ». Il est
ainsi, ajoute Camus, détruit par l’attente de la peine capitale bien avant
de mourir : « [o]n lui inﬂige deux morts », dont la première est « pire que
l’autre. Comparée à ce supplice, la peine du talion apparaît encore comme
une loi de civilisation. » 56 Camus conclut que, compte tenu de l’omnipré-
sence du mal dans le monde, le respect du droit de vivre, sans lequel il
n’est pas de « vie morale », requiert que la peine de mort soit « mise hors
la loi » 57.
   80. A la même époque, le juriste Gustav Radbruch, alors qu’il ensei-
gnait encore à Heidelberg, a écrit un éloquent plaidoyer pour la défense
du jusnaturalisme en droit international et en droit pénal 58. Selon lui, il
faut se demander
        « ce que signiﬁe la peine pour ceux qui la prononcent et l’exécutent,
        et pour la société tout entière, parce que celle-ci pourrait en arriver à
        miner ses propres valeurs si elle inﬂige des châtiments inhumains… La
        peine capitale, comme tous les châtiments corporels … est répréhen-
        sible du point de vue humain parce qu’elle ramène l’être humain à
        des comportements purement physiques.
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .


   56   Voir op. cit. supra note 55, p. 143 et 146.
   57   Voici une citation de Camus dont j’admire la profonde sagesse :
           « Il n’y a pas de justes, mais seulement des cœurs plus ou moins pauvres en justice.
        Vivre, du moins, nous permet de le savoir et d’ajouter à la somme de nos actions un
        peu du bien qui compensera, en partie, le mal que nous avons jeté dans le monde. Ce
        droit de vivre qui coïncide avec la chance de réparation est le droit naturel de tout
        homme, même le pire… Sans ce droit, la vie morale est strictement impossible… Ni
        dans le cœur des individus ni dans les mœurs des sociétés, il n’y aura de paix durable
        tant que la mort ne sera pas mise hors la loi. » (Ibid., p. 159-160, 164, 166 et 170.)
    58 Voir également sur le même sujet : Association Internationale Vitoria-Suárez, Vitoria

et Suárez — Contribution des théologiens au droit international moderne, Paris, Pedone,
1939, p. 3-170 ; L. Le Fur, « La théorie du droit naturel depuis le XVIIe siècle et la doctrine
moderne », Recueil des cours de l’Académie de droit international de La Haye (1927), vol. 18,
p. 297-399 ; A. A. Cançado Trindade, O Direito Internacional em um Mundo em Transfor-
mação, Rio de Janeiro, Ed. Renovar, 2002, p. 540-550 et 1048-1109. Pour Radbruch, le
jusnaturalisme a entre autres mérites celui de faire prendre conscience à l’humanité des
chaînes qui l’entravent et de lui montrer comment s’en délivrer. Les tenants du jusnatura-
lisme ont combattu la servitude en invoquant le droit inaliénable de la personne humaine à
la liberté… ; ils ont entamé l’absolutisme des gouvernements… Le jusnaturalisme a protégé
l’individu des abus d’une police arbitraire et défendu l’idée que doit régner l’état de droit
(Estado de Derecho) ; il a réorienté fondamentalement le droit pénal en dénonçant la justice
fondée sur l’arbitraire et en établissant certains types de délits ; il a éliminé la mutilation,
châtiment corporel incompatible avec la dignité humaine, il a exclu de la procédure pénale
l’emploi de moyens coercitifs et s’en est pris à ceux qui persécutaient les personnes accusées
de sorcellerie (G. Radbruch, Introducción a la Filosofía del Derecho, 3e éd., Mexico/Buenos
Aires, Fondo de Cultura Económica, 1965, p. 112-113).

                                                                                             73

                       jadhav (op. ind. cançado trindade)                                  488

           Les changements qui font date dans l’histoire du droit résultent,
        plus que de tout autre facteur de l’évolution de la pensée juridique,
        de la transformation de l’idée que les législateurs se font des ressorts
        de l’existence humaine… Tout ordre juridique se forme nécessaire-
        ment à partir d’une image plus ou moins précise du comportement
        d’un homme « moyen »… Le respect des droits subjectifs tient dans
        l’ordre juridique une place presque aussi importante que l’exécution
        des obligations prévues par la loi. » 59
   81. Un peu plus tard, dans les années 1960, L. Recaséns Siches avouait
éprouver un profond malaise devant les peines inspirées par l’esprit de
vengeance (autrement dit par la loi du talion), et observait qu’il fallait
être attentif aux failles de la justice humaine et au risque d’erreurs judi-
ciaires irréparables 60. Dans son principal ouvrage, L. Recaséns Siches
allait jusqu’à rejeter « la notion objective » de vengeance 61 au proﬁt de
l’indispensable individualisation des peines, qui faisait selon lui partie
intégrante de l’exercice de la fonction judiciaire.
   82. Dans les années 1960 également, Marc Ancel relevait la tendance,
déjà sensible à l’époque, à l’abandon progressivement généralisé des règles
rendant « obligatoire » la punition de certains délits par la peine de mort 62
(cette tendance se manifestait très clairement en Europe de l’Ouest et en
Amérique latine, où de telles règles n’existaient plus que dans quelques
pays). Ancel observait que le malaise suscité par l’esprit de vengeance
dont procède la peine de mort se faisait plus discret sous l’inﬂuence de la
« philosophie des droits de l’homme » et des « aspirations humanistes » 63.
   83. Comme on peut le voir, la condamnation de la peine capitale par
des juristes, des philosophes et d’autres écrivains éclairés, qui ont montré
qu’elle n’était fondée sur aucun droit, fait clairement ressortir l’indissocia-
bilité du droit et de la justice. Ce lien ne doit jamais être oublié, et cela
vaut pour le tribunal mondial qu’est la présente Cour de Justice. Il arrive
néanmoins que certains tribunaux internes (tels que les tribunaux mili-
taires) privilégient les méthodes qui garantissent l’eﬀet de leurs décisions
en faisant abstraction des valeurs morales.

   59   Voir op. cit. supra note 58, p. 156. Pour cet auteur, la peine capitale, considérée dans
une perspective historique, est le « point ﬁnal » d’une série de châtiments avant tout corpo-
rels (y compris la mutilation), et elle est aujourd’hui une survivance de ces châtiments,
« séparée des autres types de peines par un gouﬀre infranchissable » (voir G. Radbruch,
Introdução à Ciência do Direito, São Paulo, Martins Fontes, 1999, p. 111-112).
     60 L. Recaséns Siches, « La Pena de Muerte, Grave Problema con Múltiples Facetas »,

A Pena de Morte (International Colloquy of Coimbra of 1967), vol. II, Coimbra, Univer-
sity of Coimbra, 1967, p. 12, 14-17 et 19-20.
     61 L. Recaséns Siches, Panorama del Pensamiento Jurídico en el Siglo XX, vol. II
   re
(1 éd.), Mexico, Ed. Porrúa, 1963, p. 796.
     62 M. Ancel, Capital Punishment (1962), New York, United Nations/Department of

Economic and Social Aﬀairs, 1968 (rééd.), p. 13.
     63 M. Ancel, « Capital Punishment in the Second Half of the Twentieth Century »,

Review of the International Commission of Jurists (1969), vol. 2, p. 33 et 39-41, et voir
p. 37-38.

                                                                                             74

                  jadhav (op. ind. cançado trindade)                      489

   84. Selon moi, le fait que l’emploi par les pouvoirs publics de telles
méthodes ait la caution du droit positif ne saurait en aucun cas le justiﬁer.
Je considère que le positivisme juridique a toujours été le serviteur docile
du pouvoir en place (quelle que soit son orientation), ouvrant ainsi la voie
à des décisions qui ne servent pas la justice. Il y a là une distorsion dont
tout vrai juriste se doit d’être conscient. Je le répète, le droit ne saurait
aller sans la justice, dont il est nécessairement inséparable.


                      XI. L’importance des remèdes

   85. Pour éviter toute divergence entre le droit et la justice, il faut se
libérer des astreintes du positivisme juridique, transcender les limites qu’il
impose abusivement. A ce stade de mon exposé, il m’apparait nécessaire
d’aborder également la question de la réparation du fait illicite constaté en
l’espèce par la Cour, à savoir la violation de l’alinéa b) du paragraphe 1 de
l’article 36 de la convention de Vienne. Cette réparation est censée eﬀacer
entièrement ce qui a résulté du fait illicite, en l’occurrence la condamna-
tion de M. Jadhav à la peine capitale par un tribunal militaire.
   86. La réparation telle que je la conçois devait aller bien au-delà de ce
qu’a ordonné la Cour, à savoir « le réexamen et la revision » de la condam-
nation à mort prononcée par un tribunal militaire à la suite d’une viola-
tion du droit consulaire. L’obligation de réparation à laquelle est tenu un
Etat emporte celle d’eﬀacer le fait illicite et celle d’empêcher tout eﬀet
qu’il pourrait continuer de produire. Bref, l’Etat en cause est tenu de réta-
blir l’état de choses antérieur au fait illicite.
   87. A mon sens, le « réexamen » et la « revision » maintes fois évoqués
par la Cour en la présente instance, qui s’inscrivent dans la même optique
que les remèdes ordonnés par elle dans les aﬀaires LaGrand (2001) et
Avena (2004), constituent une réparation manifestement insuﬃsante et
inadéquate, dès lors que sa mise en œuvre dépend entièrement de l’Etat
défendeur. Comme je l’ai souligné au début du présent exposé, les
points 7) et 8) du dispositif de l’arrêt ne vont pas assez loin.
   88. Au lieu de suivre ﬁdèlement sa jurisprudence, la Cour aurait dû
s’attacher à en dépasser les limites en disant expressément qu’une nou-
velle condamnation à la peine capitale est exclue en l’espèce. J’estime que
le « réexamen et la revision » eﬀectifs auxquels le Pakistan doit procéder
ne sauraient se solder par une nouvelle sentence de mort. J’y vois trois
raisons impérieuses.

   89. Premièrement, comme je l’ai déjà expliqué, on observe des signes
probants de l’évolution du droit international coutumier dans le sens de
l’abolition de la peine de mort, que reﬂète maintenant une opinio juris
communis (voir plus haut). Comme je l’ai déjà relevé, il existe aujourd’hui
des traités internationaux sur l’abolition de la peine capitale (voir
ci-dessus, par. 48). Néanmoins, quelques Etats continuent de suivre une
pratique qui semble ne pas tenir compte de cette évolution et comprend

                                                                           75

                      jadhav (op. ind. cançado trindade)                    490

encore l’application de la peine de mort ; or, ces Etats ne sauraient en
aucune façon prétendre que l’interdiction de la peine de mort, qui est en
passe de devenir une règle de droit international coutumier, ne les
concerne pas. Persister dans pareille attitude en la présente aﬀaire revien-
drait à ajouter à la violation de l’alinéa b) du paragraphe 1 de l’article 36
de la convention de Vienne une contravention à cette interdiction.
   90. Deuxièmement, en tant qu’« organe judiciaire principal des
Nations Unies » (article 92 de la Charte), la Cour est tenue de prendre en
considération le développement progressif du droit international dans le
sens de l’interdiction de la peine de mort. Les Nations Unies ont donné
leur caution à ce développement (voir plus haut). L’un des instruments
internationaux susmentionnés, le deuxième protocole facultatif se rappor-
tant au Pacte international relatif aux droits civils et politiques 64, prévoit
l’abolition de la peine de mort et souligne que cette abolition est un élé-
ment de la protection du droit à la vie. La Cour, qui, je le répète, est
l’organe judiciaire principal des Nations Unies, doit rendre la justice en
tenant dûment compte du développement progressif du droit internatio-
nal, dont elle aurait dû en l’espèce tirer des conclusions quant à l’aboli-
tion de la peine capitale.
   91. Troisièmement, il faut également prêter attention au principe fon-
damental de la bonne foi. En eﬀet, dans la présente procédure, aucune
des pièces versées au dossier ne rend compte du procès à l’issue duquel un
tribunal militaire a condamné M. Jadhav, si bien qu’il n’a pas été prouvé
à la Cour que le condamné avait bénéﬁcié des garanties d’une procédure
régulière et que le tribunal avait tenu compte de son droit fondamental à
la vie. La Cour ayant conclu que le défendeur avait manqué à son obliga-
tion d’informer l’intéressé de son droit à l’assistance consulaire comme le
prévoit l’alinéa b) du paragraphe 1 de l’article 36 de la convention (voir
les paragraphes 140-141 et 143 de l’arrêt), les garanties d’une procédure
régulière et d’un procès équitable n’ont de toute manière pas été respec-
tées. Dans ces conditions, le procès de M. Jadhav ainsi que le verdict
rendu et la sentence prononcée à l’issue de ce procès devaient être consi-
dérés comme entachés de mauvaise foi.
   92. La Cour dit dans son arrêt qu’il est « diﬃcile de savoir si le réexa-
men judiciaire d’une décision rendue par un tribunal militaire est possible
au motif qu’il y a eu violation des droits énoncés au paragraphe 1 de
l’article 36 de la convention de Vienne » (par. 141). Elle dit aussi (par. 140)
qu’elle « ne dispose d’aucun élément » indiquant l’issue des recours formés
par M. Jadhav, y compris un recours en grâce, ajoutant (par. 143)
qu’« [a]ucun élément ne lui a été soumis en ce qui concerne la procédure
de recours en grâce présidentielle ».
   93. Bien qu’en butte à toutes ces incertitudes, la Cour a prévu
(par. 134-139, 142 et 144-148) des « remèdes » qui relèvent essentiellement
du droit interne, se bornant à prescrire le « réexamen » et la « revision » de
la condamnation à la peine capitale. Je considère que, étant donné le
  64   Conclu le 15 décembre 1989 et entré en vigueur le 11 juillet 1991.

                                                                             76

                  jadhav (op. ind. cançado trindade)                     491

manque de preuves, la position adoptée sur ce point par la Cour est déﬁ-
ciente, voire intenable. Ma propre position est que les faits de l’espèce,
tels qu’ils ont été présentés à la Cour, lui commandaient d’exclure la pos-
sibilité de l’exécution de la sentence de mort prononcée contre M. Jadhav
et d’ordonner réparation de la violation du paragraphe 1 de l’article 36 de
la convention de Vienne commise par le Pakistan.


                     XII. Épilogue : récapitulation

  94. Il ressort clairement de toutes les observations qui précèdent que
mon raisonnement sur les points que j’ai abordés au sujet de la présente
aﬀaire va bien au-delà de celui de la Cour. Cela étant, je crois utile de
récapituler clairement mes positions sur les questions interdépendantes
dont j’ai traité ici. Ces positions, comme on a pu le voir, s’appuient avant
tout sur des principes auxquels j’attache une grande importance dans ma
recherche de la justice.

   95. Primus : Au cours des vingt dernières années, à la suite de l’adop-
tion par la CIDH, de son avis consultatif no 16 (1999), qui a fait date, on
a assisté à une évolution rassurante de la jurisprudence concernant le
droit à l’information sur l’assistance consulaire (prévu à l’article 36 de la
convention de Vienne) dans le sens de la reconnaissance d’un rapport
direct entre ce droit et le droit international des droits de l’homme. Secun-
dus : Ce droit, énoncé à l’alinéa b) du paragraphe 1 de l’article 36 de la
convention, se rattache en particulier au droit à la vie et aux garanties
d’une procédure régulière (prévus aux articles 6 et 14 du Pacte internatio-
nal relatif aux droits civils et politiques).
   96. Tertius : L’avis consultatif no 18 (2003) adopté ensuite par la CIDH
a poursuivi l’édiﬁcation d’une nouvelle jurisprudence s’appuyant sur une
conception évolutive du jus cogens (qui porte notamment sur le principe
fondamental d’égalité et de non-discrimination) et de l’obligation erga
omnes de protéger. Quartus : Après l’adoption, par la CIDH, de son
avis consultatif no 16 (1999), la Cour a statué sur trois aﬀaires conten-
tieuses, l’aﬀaire LaGrand (2001), l’aﬀaire Avena (2004) et la présente
aﬀaire, dans lesquelles les Etats demandeurs ont appelé son attention
sur l’importance historique de l’interprétation ﬁgurant dans l’avis consul-
tatif no 16 de la CIDH, sans obtenir qu’elle en tienne réellement compte
dans ses arrêts.
   97. Quintus : Dans lesdits arrêts, la Cour a reconnu que l’article 36 de
la convention de Vienne conférait des « droits individuels », mais elle n’est
pas allée jusqu’à prendre en considération leur caractère de droits de
l’homme. Sextus : Ces droits individuels se rattachent en eﬀet directement
au droit à la vie et aux droits de l’homme garantissant une procédure
régulière et un procès équitable énoncés aux articles 6 et 14 du Pacte
international relatif aux droits civils et politiques.


                                                                          77

                   jadhav (op. ind. cançado trindade)                       492

   98. Septimus : Aucune raison ne justiﬁait que la Cour s’en tienne à une
conception restrictive de la question dans ses trois arrêts (LaGrand, Avena
et Jadhav). Octavus : Alors que la Cour n’en a rien dit, il existe une corré-
lation incontournable entre le droit à l’information sur l’assistance consu-
laire et les droits de l’homme qui garantissent une procédure régulière et
un procès équitable, dont le respect a une incidence sur la jouissance du
droit fondamental à la vie.
   99. Nonus : Il est nécessaire d’aller plus loin dans cette interprétation
constructive pour que le processus historique d’humanisation du droit
consulaire et, à terme, du droit international tout entier, puisse se pour-
suivre. Decimus : Il existe maintenant un corpus juris gentium (issu de trai-
tés et d’autres instruments internationaux et intégré au droit international
général) qui qualiﬁe la peine de mort d’illicite en tant qu’elle viole des
droits de l’homme. Undecimus : La jurisprudence de la CIDH atteste aussi
de cette évolution.
   100. Duodecimus : A travers le monde, la peine capitale est régulièrement
et énergiquement dénoncée, et ce courant trouve son expression dans les
initiatives et les eﬀorts des Nations Unies. Tertius decimus : Nonobstant la
persistance de la peine de mort et l’étendue des atteintes aux droits de
l’homme imputables à des comportements humains, la Cour, ﬁdèle à sa
jurisprudence, a suivi en la présente instance un raisonnement très restrictif.
Quartus decimus : Il faut garder à l’esprit, tout particulièrement lorsque les
droits de l’homme sont en cause, que le droit et la justice sont indissociables.
   101. Quintus decimus : Les penseurs humanistes s’élèvent depuis long-
temps contre l’arbitraire de l’Etat dont procède l’exécution des sentences
de mort. Sextus decimus : De fait, il existe de longue date un courant de
pensée humaniste entretenu par des juristes, philosophes et écrivains
lucides, qui dénonce l’illicéité de la peine de mort et met en évidence l’in-
dissociabilité inéluctable du droit et de la justice.

   102. Septimus decimus : Même lorsque la peine de mort est appliquée,
malgré son arbitraire, en vertu de lois inspirées par le positivisme juri-
dique, rien ne saurait la justiﬁer : après tout, le droit positif a toujours été
le serviteur docile du pouvoir en place (quelle que soit son orientation),
ouvrant ainsi la voie à des décisions qui ne servent pas la justice. Duode-
vicesimus : Nulle distorsion de cet ordre ne saurait être tolérée, car le droit
positif ne peut pas être dissocié de la justice.
   103. Undevicesimus : Il était donc nécessaire d’aborder en la présente
aﬀaire la question de la réparation du fait illicite constaté par la Cour en
conséquence de la violation de l’alinéa b) du paragraphe 1 de l’article 36
de la convention de Vienne. Vicesimus : La réparation nécessaire est cen-
sée eﬀacer entièrement ce qui a résulté du fait illicite (la condamnation à
mort de M. Jadhav par un tribunal militaire). Vicesimus primus : En l’es-
pèce, la réparation aurait dû aller bien au-delà du remède ordonné par la
Cour, qui consiste simplement, par suite d’une violation du droit consu-
laire, à procéder au « réexamen » et à la « revision » de la sentence de mort
rendue par le tribunal militaire.

                                                                             78

                   jadhav (op. ind. cançado trindade)                       493

   104. Vicesimus secundus : L’obligation de réparation incombant à
l’Etat signiﬁe qu’il doit rétablir l’état de choses antérieur au fait illicite, à
savoir mettre ﬁn à celui-ci et empêcher que ses eﬀets ne continuent de
s’exercer ensuite. Vicesimus tertius : Les remèdes ordonnés en l’espèce par
la Cour, qui consistent, comme dans les aﬀaires LaGrand et Avena, à pro-
céder à un « réexamen » et à une « revision » sont manifestement insuﬃ-
sants et inadéquats, leur mise en œuvre dépendant entièrement de l’Etat
défendeur.
   105. Vicesimus quartus : Les points 7) et 8) du dispositif de l’arrêt sont
insuﬃsants. Vicesimus quintus : Le « réexamen » et la « revision » eﬀectifs
de la sentence de mort prononcée contre M. Jadhav ne sauraient se solder
par une nouvelle condamnation à la peine capitale. Vicesimus sextus : Il
existe aujourd’hui une opinio juris communis évolutive sur l’interdiction et
l’abolition de la peine de mort. Vicesimus septimus : En tant qu’organe
judiciaire principal de l’Organisation des Nations Unies, la Cour doit
rendre la justice en tenant compte du développement progressif du droit
international sur la question de l’interdiction et de l’abolition de la peine
capitale.
   106. Vicesimus octavus : Au vu des circonstances de la présente aﬀaire,
le procès de M. Jadhav, le verdict rendu contre lui et sa condamnation à
mort révèlent un manque de bonne foi. Vicesimus nonus : La Cour a
admis dans son arrêt qu’elle ne disposait pas d’éléments lui permettant de
déterminer si le réexamen de la décision d’un tribunal militaire était pos-
sible et quelle était l’issue des recours en grâce formés par M. Jadhav.

   107. Trigesimus : Etant donné ces incertitudes, les « remèdes » prescrits
par la Cour, qui relèvent essentiellement du droit interne et se limitent au
« réexamen » et à la « revision » de la sentence de mort, procèdent d’une
position déﬁciente, voire intenable. Trigesimus primus : Les faits de l’es-
pèce, tels qu’ils ont été présentés à la Cour, excluent l’exécution de la
sentence de mort prononcée contre M. Jadhav et appellent réparation de
la violation du paragraphe 1 de l’article 36 de la convention de Vienne
établie par la Cour.

                         (Signé) Antônio Augusto Cançado Trindade.




                                                                              79

